Exhibit 10.1

 

CORPORATE AGREEMENT

 

THIS CORPORATE AGREEMENT (“Agreement”) is entered into as of May 26, 2006 by and
between WALTER INDUSTRIES, INC., a Delaware corporation (“Walter”), and MUELLER
WATER PRODUCTS, INC., a Delaware corporation (“Mueller”).

 

RECITALS

 

A.                                   Walter beneficially owns all of the issued
and outstanding shares of capital stock of Mueller, and Mueller is a member of
Walter’s “affiliated group” of corporations (the “Walter Group”) for federal
income tax purposes.

 

B.                                     The parties are contemplating the
possibility that (i) Mueller will sell shares of Series A Common Stock, par
value $0.01 per share (“Series A Common Stock”), in an initial public offering
(the “Initial Public Offering”) registered under the Securities Act of 1933, as
amended, and (ii) immediately following the Initial Public Offering, Walter will
own all of the outstanding shares of Series B Common Stock, par value $0.01 per
share (“Series B Common Stock”), of Mueller, which will have eight votes per
share and will be a series of common stock separate from the Series A Common
Stock.

 

C.                                     The parties desire to enter into this
Agreement to set forth their agreement regarding (i) Walter’s rights to purchase
additional shares of Series B Common Stock upon any issuance of certain classes
of capital stock of Mueller to any person to permit Walter to maintain its
percentage ownership interest in Mueller, (ii) Walter’s rights to purchase
shares of non-voting classes of capital stock of Mueller to permit Walter to own
eighty percent (80%) of each class of such stock outstanding, (iii) certain
registration rights with respect to Series B Common Stock (and any other
securities issued in respect thereof or in exchange therefor) and (iv) certain
representations, warranties, covenants and agreements applicable so long as
Mueller is a subsidiary of Walter.

 

AGREEMENTS

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Walter and Mueller, for themselves, their
successors and assigns, hereby agree as follows:

 


ARTICLE I
DEFINITIONS


 


1.1.                              DEFINITIONS. AS USED IN THIS AGREEMENT, THE
FOLLOWING TERMS WILL HAVE THE FOLLOWING MEANINGS, APPLICABLE BOTH TO THE
SINGULAR AND THE PLURAL FORMS OF THE TERMS DESCRIBED:

 

“Affiliate” means, with respect to a given Person, any Person controlling,
controlled by or under common control with such Person. For purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”), as applied to any Person,
means the possession, directly or indirectly, of the power to vote a majority of
the securities having voting power for the election of directors (or

 

--------------------------------------------------------------------------------


 

other Persons acting in similar capacities) of such Person or otherwise to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or by contract or otherwise.

 

“Agreement” has the meaning ascribed thereto in the preamble hereto, as such
agreement may be amended and supplemented from time to time in accordance with
its terms.

 

“Applicable Stock” means at any time the (i) shares of Common Stock owned by the
Walter Entities that were owned on the date hereof, plus (ii) shares of Series B
Common Stock purchased by the Walter Entities pursuant to Article II of this
Agreement, plus (iii) shares of Common Stock that were issued to Walter Entities
in respect of shares described in either clause (i) or clause (ii) in any
reclassification, share combination, share subdivision, share dividend, share
exchange, merger, consolidation or similar transaction or event.

 

“Series A Common Stock” has the meaning ascribed thereto in the recitals to this
Agreement.

 

“Series B Common Stock” has the meaning ascribed thereto in the recitals to this
Agreement.

 

“Series B Common Stock Option” has the meaning ascribed thereto in
Section 2.1(a).

 

“Series B Common Stock Option Notice” has the meaning ascribed thereto in
Section 2.2.

 

“Series B Transferee” shall have the meaning ascribed thereto in Mueller’s
Restated Certificate of Incorporation.

 

“Common Stock” means the Series A Common Stock, the Series B Common Stock, any
other class of Mueller’s capital stock representing the right to vote generally
for the election of directors and, for so long as Mueller continues to be a
subsidiary corporation includable in a consolidated federal income tax return of
the Walter Group, any other security of Mueller treated as stock for purposes of
Section 1504 of the Internal Revenue Code of 1986, as amended.

 

 “Company Securities” has the meaning ascribed thereto in Section 3.2(b).

 

“Disadvantageous Condition” has the meaning ascribed thereto in Section 3.1(a).

 

 “Holder” means Walter, the other Walter Entities and any Transferee.

 

“Holder Securities” has the meaning ascribed thereto in Section 3.2(b).

 

“Initial Public Offering” has the meaning ascribed thereto in the recitals to
this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Initial Public Offering Date” means the date of completion of the initial sale
of Series A Common Stock in the Initial Public Offering.

 

“Issuance Event” has the meaning ascribed thereto in Section 2.2.

 

“Issuance Event Date” has the meaning ascribed thereto in Section 2.2.

 

“Market Price” of any shares of Series A Common Stock on any date means (i) the
average of the last sale price of such shares on each of the five trading days
immediately preceding such date on the New York Stock Exchange, Inc. or, if such
shares are not listed thereon, on the principal national securities exchange or
automated interdealer quotation system on which such shares are traded or
(ii) if such sale prices are unavailable or such shares are not so traded, the
value of such shares on such date determined in accordance with agreed-upon
procedures reasonably satisfactory to Mueller and Walter.

 

“Mueller” has the meaning ascribed thereto in the preamble hereto.

 

“Mueller Entities” means Mueller and its Subsidiaries, and “Mueller Entity”
shall mean any of the Mueller Entities.

 

“Nonvoting Stock” means any class of Mueller’s capital stock not representing
the right to vote generally for the election of directors.

 

“Nonvoting Stock Option” has the meaning ascribed thereto in Section 2.1(c).

 

“Nonvoting Stock Option Notice” has the meaning ascribed thereto in Section 2.2.

 

“Other Holders” has the meaning ascribed thereto in Section 3.2(c).

 

“Other Securities” has the meaning ascribed thereto in Section 3.2.

 

“Ownership Percentage” means, at any time, the fraction, expressed as a
percentage and rounded to the next highest thousandth of a percent, whose
numerator is the aggregate Value of the Applicable Stock and whose denominator
is the aggregate Value of the then-outstanding shares of Common Stock of
Mueller; provided, however, that any shares of Common Stock issued by Mueller in
violation of its obligations under Article II of this Agreement shall not be
deemed outstanding for the purpose of determining the Ownership Percentage. For
purposes of this definition, “Value” means, with respect to any share of stock,
the value of such share determined by Walter under principles applicable for
purposes of Section 1504 of the Internal Revenue Code of 1986, as amended.

 

“Person” means any individual, partnership, limited liability company, joint
venture, corporation, trust, unincorporated organization, government (and any
department or agency thereof) or other entity.

 

“Registrable Securities” means shares of Series A Common Stock, shares of
Series B Common Stock and any stock or other securities into which or for which
such Common

 

3

--------------------------------------------------------------------------------


 

Stock may hereafter be changed, converted or exchanged and any other shares or
securities issued to Holders of such Common Stock (or such shares or other
securities into which or for which such shares are so changed, converted or
exchanged) upon any reclassification, share combination, share subdivision,
share dividend, share exchange, merger, consolidation or similar transaction or
event or pursuant to the Nonvoting Stock Option. As to any particular
Registrable Securities, such Registrable Securities shall cease to be
Registrable Securities when (i) a registration statement with respect to the
sale by the Holder thereof shall have been declared effective under the
Securities Act and such securities shall have been disposed of in accordance
with such registration statement, (ii) they shall have been distributed to the
public in accordance with Rule 144, (iii) they shall have been otherwise
transferred, new certificates for them not bearing a legend restricting further
transfer shall have been delivered by Mueller and subsequent disposition of them
shall not require registration or qualification of them under the Securities Act
or any state securities or blue sky law then in effect or (iv) they shall have
ceased to be outstanding.

 

“Registration Expenses” means any and all expenses incident to performance of or
compliance with any registration of securities pursuant to Article III,
including, without limitation, (i) the fees, disbursements and expenses of
Mueller’s counsel and accountants and the fees and expenses of counsel selected
by the Holders in accordance with this Agreement in connection with the
registration of the securities to be disposed of, such fees and expenses of such
counsel selected by the Holders to be reasonable in the reasonable discretion of
Mueller; (ii) all expenses, including filing fees, in connection with the
preparation, printing and filing of the registration statement, any preliminary
prospectus or final prospectus, any other offering document and amendments and
supplements thereto and the mailing and delivering of copies thereof to any
underwriters and dealers; (iii) the cost of printing or producing any
underwriting agreements and blue sky or legal investment memoranda and any other
documents in connection with the offering, sale or delivery of the securities to
be disposed of; (iv) all expenses in connection with the qualification of the
securities to be disposed of for offering and sale under state securities laws,
including the fees and disbursements of counsel for the underwriters or the
Holders of securities in connection with such qualification and in connection
with any blue sky and legal investment surveys; (v) the filing fees incident to
securing any required review by the National Association of Securities
Dealers, Inc. of the terms of the sale of the securities to be disposed of;
(vi) transfer agents’ and registrars’ fees and expenses and the fees and
expenses of any other agent or trustee appointed in connection with such
offering; (vii) all security engraving and security printing expenses;
(viii) all fees and expenses payable in connection with the listing of the
securities on any securities exchange or automated interdealer quotation system
or the rating of such securities, (ix) any other fees and disbursements of
underwriters customarily paid by the sellers of securities, but excluding
underwriting discounts and commissions and transfer taxes, if any, and (x) other
reasonable out-of-pocket expenses of Holders other than legal fees and expenses
referred to in clause (i) above.

 

“Rule 144” means Rule 144 (or any successor rule to similar effect) promulgated
under the Securities Act.

 

“Rule 415 Offering” means an offering on a delayed or continuous basis pursuant
to Rule 415 (or any successor rule to similar effect) promulgated under the
Securities Act.

 

4

--------------------------------------------------------------------------------


 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute.

 

“Selling Holder” has the meaning ascribed thereto in Section 3.4(e).

 

“Subsidiary” means, as to any Person, any corporation, association, partnership,
joint venture or other business entity of which more than 50% of the voting
capital stock or other voting ownership interests is owned or controlled,
directly or indirectly, by such Person or by one or more of the Subsidiaries of
such Person or by a combination thereof. “Subsidiary,” when used with respect to
Walter or Mueller, shall also include any other entity affiliated with Walter or
Mueller, as the case may be, that Walter and Mueller may hereafter agree in
writing shall be treated as a “Subsidiary” for the purposes of this Agreement.

 

“Transferee” has the meaning ascribed thereto in Section 3.9.

 

“Walter Entities” means Walter and Subsidiaries of Walter (other than
Subsidiaries that constitute Mueller Entities), and “Walter Entity” shall mean
any of the Walter Entities.

 

“Walter Ownership Reduction” means any decrease at any time in the Ownership
Percentage to less than forty-five percent (45%).

 

“Walter Transferee” has the meaning ascribed thereto in Section 3.9.

 

“Walter” has the meaning ascribed thereto in the preamble hereto.

 

“Walter Group” has the meaning ascribed thereto in the recitals to this
Agreement.

 


1.2.                              INTERNAL REFERENCES. UNLESS THE CONTEXT
INDICATES OTHERWISE, REFERENCES TO ARTICLES, SECTIONS AND PARAGRAPHS SHALL REFER
TO THE CORRESPONDING ARTICLES, SECTIONS AND PARAGRAPHS IN THIS AGREEMENT AND
REFERENCES TO THE PARTIES SHALL MEAN THE PARTIES TO THIS AGREEMENT.

 


ARTICLE II
OPTIONS


 


2.1.                              OPTIONS. (A)  MUELLER HEREBY GRANTS TO WALTER,
ON THE TERMS AND CONDITIONS SET FORTH HEREIN, A CONTINUING RIGHT (THE “SERIES B
COMMON STOCK OPTION”) TO PURCHASE FROM MUELLER, AT THE TIMES SET FORTH HEREIN,
SUCH NUMBER OF SHARES OF SERIES B COMMON STOCK AS IS NECESSARY TO ALLOW THE
WALTER ENTITIES TO MAINTAIN THE PERCENTAGE OF THE THEN-OUTSTANDING COMMON STOCK
OF MUELLER THAT IS EQUAL TO THE OWNERSHIP PERCENTAGE. THE SERIES B COMMON STOCK
OPTION SHALL BE ASSIGNABLE, IN WHOLE OR IN PART AND FROM TIME TO TIME, BY WALTER
TO ANY WALTER ENTITY. THE EXERCISE PRICE FOR THE SHARES OF SERIES B COMMON STOCK
PURCHASED PURSUANT

 

5

--------------------------------------------------------------------------------


 

to the Series B Common Stock Option shall be the Market Price of the Series A
Common Stock as of the date of first delivery of notice of exercise of the
Series B Common Stock Option by Walter (or its permitted assignee hereunder) to
Mueller; provided, however, that the exercise price shall be at least equal to
the aggregate par value of the shares of Series B Common Stock purchased
thereby.

 


(B)                                 THE PROVISIONS OF SECTION 2.1(A) HEREOF
NOTWITHSTANDING, THE SERIES B COMMON STOCK OPTION GRANTED PURSUANT TO
SECTION 2.1(A) SHALL NOT APPLY AND SHALL NOT BE EXERCISABLE IN CONNECTION WITH
THE ISSUANCE BY MUELLER OF ANY SHARES OF COMMON STOCK PURSUANT TO ANY STOCK
OPTION OR OTHER EXECUTIVE OR EMPLOYEE BENEFIT OR COMPENSATION PLAN MAINTAINED BY
MUELLER, SO LONG AS, FROM AND AFTER THE DATE HEREOF AND PRIOR TO THE ISSUANCE OF
SUCH SHARES, MUELLER HAS REPURCHASED FROM SHAREHOLDERS AND NOT SUBSEQUENTLY
REISSUED A NUMBER OF SHARES EQUAL OR GREATER TO THE NUMBER OF SHARES TO BE
ISSUED IN ANY SUCH ISSUANCE.


 


(C)                                  MUELLER HEREBY GRANTS TO WALTER, ON THE
TERMS AND CONDITIONS SET FORTH HEREIN, A CONTINUING RIGHT (THE “NONVOTING STOCK
OPTION” AND, TOGETHER WITH THE SERIES B COMMON STOCK OPTION, THE “OPTIONS”) TO
PURCHASE FROM MUELLER, AT THE TIMES SET FORTH HEREIN, SUCH NUMBER OF SHARES OF
NONVOTING STOCK AS IS NECESSARY TO ALLOW THE WALTER ENTITIES TO OWN EIGHTY
PERCENT (80%) OF EACH CLASS OF OUTSTANDING NONVOTING STOCK. THE NONVOTING STOCK
OPTION SHALL BE ASSIGNABLE, IN WHOLE OR IN PART AND FROM TIME TO TIME, BY WALTER
TO ANY WALTER ENTITY. THE EXERCISE PRICE FOR THE SHARES OF NONVOTING STOCK
PURCHASED PURSUANT TO THE NONVOTING STOCK OPTION SHALL BE THE PRICE AT WHICH
SUCH NONVOTING STOCK IS THEN BEING SOLD TO THIRD PARTIES, OR, IF NO NONVOTING
STOCK IS BEING SOLD, THE FAIR MARKET VALUE THEREOF AS DETERMINED IN GOOD FAITH
BY THE BOARD OF DIRECTORS OF MUELLER; PROVIDED, HOWEVER, THAT THE EXERCISE PRICE
SHALL BE AT LEAST EQUAL TO THE AGGREGATE PAR VALUE OF THE SHARES OF NONVOTING
STOCK PURCHASED THEREBY.


 


2.2.                              NOTICE. AT LEAST 20 BUSINESS DAYS PRIOR TO THE
ISSUANCE OF ANY SHARES OF COMMON STOCK (OTHER THAN IN CONNECTION WITH THE
INITIAL PUBLIC OFFERING, INCLUDING THE FULL EXERCISE OF ALL UNDERWRITERS’
OVER-ALLOTMENT OPTIONS GRANTED IN CONNECTION THEREWITH AND OTHER THAN ISSUANCES
OF COMMON STOCK TO ANY WALTER ENTITY) OR THE FIRST DATE ON WHICH ANY EVENT COULD
OCCUR THAT, IN THE ABSENCE OF A FULL OR PARTIAL EXERCISE OF THE SERIES B COMMON
STOCK OPTION, WOULD RESULT IN A REDUCTION IN THE OWNERSHIP PERCENTAGE, MUELLER
WILL NOTIFY WALTER IN WRITING (A “SERIES B COMMON STOCK OPTION NOTICE”) OF ANY
PLANS IT HAS TO ISSUE SUCH SHARES OR THE DATE ON WHICH SUCH EVENT COULD FIRST
OCCUR. AT LEAST 20 BUSINESS DAYS PRIOR TO THE ISSUANCE OF ANY SHARES OF
NONVOTING STOCK (OTHER THAN ISSUANCES OF NONVOTING STOCK TO ANY WALTER ENTITY)
OR THE FIRST DATE ON WHICH ANY EVENT COULD OCCUR THAT, IN THE ABSENCE OF A FULL
OR PARTIAL EXERCISE OF THE NONVOTING STOCK OPTION, WOULD RESULT IN THE WALTER
ENTITIES OWNING LESS THAN EIGHTY PERCENT (80%) OF EACH CLASS OF OUTSTANDING
NONVOTING STOCK, MUELLER WILL NOTIFY WALTER IN WRITING (A “NONVOTING STOCK
OPTION NOTICE” AND, TOGETHER WITH A SERIES B COMMON STOCK OPTION NOTICE, AN
“OPTION NOTICE”) OF ANY PLANS IT HAS TO ISSUE SUCH SHARES OR THE DATE ON WHICH
SUCH EVENT COULD FIRST OCCUR. EACH OPTION NOTICE MUST SPECIFY THE DATE ON WHICH
MUELLER INTENDS TO ISSUE SUCH ADDITIONAL SHARES OR ON WHICH SUCH EVENT COULD
FIRST OCCUR (SUCH ISSUANCE OR EVENT BEING REFERRED TO HEREIN AS AN “ISSUANCE
EVENT” AND THE DATE OF SUCH ISSUANCE OR EVENT AS AN “ISSUANCE EVENT DATE”), THE
NUMBER OF SHARES MUELLER INTENDS TO ISSUE OR MAY ISSUE AND THE OTHER TERMS AND
CONDITIONS OF SUCH ISSUANCE EVENT.

 

6

--------------------------------------------------------------------------------


 


2.3.                              OPTION EXERCISE AND PAYMENT. THE SERIES B
COMMON STOCK OPTION MAY BE EXERCISED BY WALTER (OR ANY WALTER ENTITY TO WHICH
ALL OR ANY PART OF THE SERIES B COMMON STOCK OPTION HAS BEEN ASSIGNED) FOR A
NUMBER OF SHARES EQUAL TO OR LESS THAN THE NUMBER OF SHARES THAT ARE NECESSARY
FOR THE WALTER ENTITIES TO MAINTAIN, IN THE AGGREGATE, THE PERCENTAGE OF THE
THEN-OUTSTANDING SHARES OF COMMON STOCK OF MUELLER THAT IS EQUAL TO THE
THEN-CURRENT OWNERSHIP PERCENTAGE. THE NONVOTING STOCK OPTION MAY BE EXERCISED
BY WALTER (OR ANY WALTER ENTITY TO WHICH ALL OR ANY PART OF THE NONVOTING STOCK
OPTION HAS BEEN ASSIGNED) FOR A NUMBER OF SHARES EQUAL TO OR LESS THAN THE
NUMBER OF SHARES THAT ARE NECESSARY FOR THE WALTER ENTITIES TO OWN, IN THE
AGGREGATE, EIGHTY PERCENT (80%) OF EACH CLASS OF OUTSTANDING NONVOTING STOCK.
EACH OPTION MAY BE EXERCISED AT ANY TIME AFTER RECEIPT OF AN APPLICABLE OPTION
NOTICE AND PRIOR TO THE APPLICABLE ISSUANCE EVENT DATE BY THE DELIVERY TO
MUELLER OF A WRITTEN NOTICE TO SUCH EFFECT SPECIFYING (I) THE NUMBER OF SHARES
OF SERIES B COMMON STOCK OR NONVOTING STOCK, AS THE CASE MAY BE, TO BE PURCHASED
BY WALTER, OR ANY OF THE WALTER ENTITIES AND (II) A CALCULATION OF THE EXERCISE
PRICE FOR SUCH SHARES; PROVIDED, HOWEVER, THAT IF MUELLER SHALL HAVE ISSUED ANY
SHARES OF COMMON STOCK IN VIOLATION OF ITS OBLIGATIONS UNDER THIS ARTICLE II,
THE OPTION MAY BE EXERCISED AT ANY TIME BY THE DELIVERY TO MUELLER OF A WRITTEN
NOTICE TO SUCH EFFECT SPECIFYING THE INFORMATION DESCRIBED IN CLAUSES (I) AND
(II) ABOVE. UPON ANY EXERCISE OF AN OPTION, MUELLER WILL PROMPTLY (AND IN ANY
EVENT ON OR PRIOR TO THE APPLICABLE ISSUANCE EVENT DATE) (I) DELIVER TO WALTER
(OR ANY WALTER ENTITY DESIGNATED BY WALTER), AGAINST PAYMENT THEREFOR,
CERTIFICATES (ISSUED IN THE NAME OF WALTER OR ITS PERMITTED ASSIGNEE HEREUNDER
OR AS DIRECTED BY WALTER) REPRESENTING THE SHARES OF SERIES B COMMON STOCK OR
NONVOTING STOCK, AS THE CASE MAY BE, BEING PURCHASED UPON SUCH EXERCISE, AND
(II) RECORD THE ISSUANCE OF SUCH SHARES, UPON PAYMENT THEREFOR, IN MUELLER’S
STOCK LEDGER. PAYMENT FOR SUCH SHARES SHALL BE MADE BY WIRE TRANSFER OR
INTRABANK TRANSFER OF IMMEDIATELY-AVAILABLE FUNDS TO SUCH ACCOUNT AS SHALL BE
SPECIFIED BY MUELLER, FOR THE FULL PURCHASE PRICE FOR SUCH SHARES.

 


2.4.                              EFFECT OF FAILURE TO EXERCISE. EXCEPT AS
PROVIDED IN SECTION 2.6, ANY FAILURE BY WALTER TO EXERCISE EITHER OPTION, OR ANY
EXERCISE FOR LESS THAN ALL SHARES PURCHASABLE UNDER EITHER OPTION, IN CONNECTION
WITH ANY PARTICULAR ISSUANCE EVENT SHALL NOT AFFECT WALTER’S RIGHT TO EXERCISE
THE RELEVANT OPTION IN CONNECTION WITH ANY SUBSEQUENT ISSUANCE EVENT.

 


2.5.                              INITIAL PUBLIC OFFERING. NOTWITHSTANDING THE
FOREGOING, WALTER SHALL NOT BE ENTITLED TO EXERCISE THE SERIES B COMMON STOCK
OPTION IN CONNECTION WITH THE INITIAL PUBLIC OFFERING OF THE SERIES A COMMON
STOCK IF, UPON THE COMPLETION OF THE INITIAL PUBLIC OFFERING, INCLUDING THE FULL
EXERCISE OF ALL UNDERWRITERS’ OVER-ALLOTMENT OPTIONS GRANTED IN CONNECTION
THEREWITH, THE OWNERSHIP PERCENTAGE WOULD BE NO LESS THAN EIGHTY PERCENT (80%).

 


2.6.                              TERMINATION OF OPTIONS. THE OPTIONS SHALL
TERMINATE UPON THE OCCURRENCE OF ANY ISSUANCE EVENT THAT, AFTER CONSIDERING
WALTER’S RESPONSE THERETO AND TO ANY OTHER ISSUANCE EVENTS, RESULTS IN THE
OWNERSHIP PERCENTAGE BEING LESS THAN TWENTY PERCENT (20%), OTHER THAN ANY
ISSUANCE EVENT IN VIOLATION OF THIS AGREEMENT. EACH OPTION, OR ANY PORTION
THEREOF ASSIGNED TO ANY WALTER ENTITY OTHER THAN WALTER, ALSO SHALL TERMINATE IN
THE EVENT THAT THE PERSON TO WHOM SUCH OPTION, OR SUCH PORTION THEREOF HAS BEEN
TRANSFERRED, CEASES TO BE A WALTER ENTITY FOR ANY REASON WHATSOEVER.

 

7

--------------------------------------------------------------------------------


 


ARTICLE III
REGISTRATION RIGHTS


 


3.1.                              DEMAND REGISTRATION - REGISTRABLE SECURITIES.
(A)  UPON WRITTEN NOTICE PROVIDED AT ANY TIME AFTER THE INITIAL PUBLIC OFFERING
DATE FROM ANY HOLDER OF REGISTRABLE SECURITIES REQUESTING THAT MUELLER EFFECT
THE REGISTRATION UNDER THE SECURITIES ACT OF ANY OR ALL OF THE REGISTRABLE
SECURITIES HELD BY SUCH HOLDER, WHICH NOTICE SHALL SPECIFY THE INTENDED METHOD
OR METHODS OF DISPOSITION OF SUCH REGISTRABLE SECURITIES, MUELLER SHALL USE ITS
BEST EFFORTS TO EFFECT THE REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OF SUCH REGISTRABLE SECURITIES FOR DISPOSITION IN
ACCORDANCE WITH THE INTENDED METHOD OR METHODS OF DISPOSITION STATED IN SUCH
REQUEST (INCLUDING IN A RULE 415 OFFERING, IF MUELLER IS THEN ELIGIBLE TO
REGISTER SUCH REGISTRABLE SECURITIES ON FORM S-3 (OR A SUCCESSOR FORM) FOR SUCH
OFFERING); PROVIDED, THAT:

 

(I)                                     WITH RESPECT TO ANY REGISTRATION
STATEMENT FILED, OR TO BE FILED, PURSUANT TO THIS SECTION 3.1, IF MUELLER SHALL
FURNISH TO THE HOLDERS OF REGISTRABLE SECURITIES THAT HAVE MADE SUCH REQUEST A
CERTIFIED RESOLUTION OF THE BOARD OF DIRECTORS OF MUELLER (ADOPTED BY THE
AFFIRMATIVE VOTE OF A MAJORITY OF THE TOTAL NUMBER OF DIRECTORS, WITHOUT ANY
VACANCIES) STATING THAT IN THE BOARD OF DIRECTORS’ GOOD FAITH JUDGMENT IT WOULD
(BECAUSE OF THE EXISTENCE OF, OR IN ANTICIPATION OF, ANY ACQUISITION OR
FINANCING ACTIVITY, OR THE UNAVAILABILITY FOR REASONS BEYOND MUELLER’S
REASONABLE CONTROL OF ANY REQUIRED FINANCIAL STATEMENTS, OR ANY OTHER EVENT OR
CONDITION OF SIMILAR SIGNIFICANCE TO MUELLER) BE SIGNIFICANTLY DISADVANTAGEOUS
(A “DISADVANTAGEOUS CONDITION”) TO MUELLER FOR SUCH A REGISTRATION STATEMENT TO
BE MAINTAINED EFFECTIVE, OR TO BE FILED AND BECOME EFFECTIVE, AND SETTING FORTH
THE GENERAL REASONS FOR SUCH JUDGMENT, MUELLER SHALL BE ENTITLED TO CAUSE SUCH
REGISTRATION STATEMENT TO BE WITHDRAWN AND THE EFFECTIVENESS OF SUCH
REGISTRATION STATEMENT TERMINATED, OR, IN THE EVENT NO REGISTRATION STATEMENT
HAS YET BEEN FILED, SHALL BE ENTITLED NOT TO FILE ANY SUCH REGISTRATION
STATEMENT, UNTIL SUCH DISADVANTAGEOUS CONDITION NO LONGER EXISTS (NOTICE OF
WHICH MUELLER SHALL PROMPTLY DELIVER TO SUCH HOLDERS). UPON RECEIPT OF ANY SUCH
NOTICE OF A DISADVANTAGEOUS CONDITION, SUCH HOLDERS SHALL FORTHWITH DISCONTINUE
USE OF THE PROSPECTUS CONTAINED IN SUCH REGISTRATION STATEMENT AND, IF SO
DIRECTED BY MUELLER, EACH SUCH HOLDER WILL DELIVER TO MUELLER ALL COPIES, OTHER
THAN PERMANENT FILE COPIES THEN IN SUCH HOLDER’S POSSESSION, OF THE PROSPECTUS
THEN COVERING SUCH REGISTRABLE SECURITIES CURRENT AT THE TIME OF RECEIPT OF SUCH
NOTICE; PROVIDED, THAT THE FILING OF ANY SUCH REGISTRATION STATEMENT MAY NOT BE
DELAYED FOR A PERIOD IN EXCESS OF SIX MONTHS DUE TO THE OCCURRENCE OF ANY
PARTICULAR DISADVANTAGEOUS CONDITION;

 

(II)                                  AFTER ANY WALTER OWNERSHIP REDUCTION, THE
HOLDERS OF REGISTRABLE SECURITIES MAY COLLECTIVELY EXERCISE THEIR RIGHTS UNDER
THIS SECTION 3.1 (THROUGH NOTICE DELIVERED BY HOLDERS OWNING IN THE AGGREGATE A
MAJORITY IN ECONOMIC INTEREST OF THE REGISTRABLE SECURITIES THEN HELD BY
HOLDERS) ON NOT MORE THAN THREE OCCASIONS (IT BEING ACKNOWLEDGED THAT PRIOR TO
ANY WALTER OWNERSHIP REDUCTION, THERE SHALL BE NO LIMIT TO THE NUMBER OF
OCCASIONS ON WHICH SUCH HOLDERS (OTHER THAN ANY WALTER TRANSFEREES AND THEIR
AFFILIATES (OTHER THAN WALTER ENTITIES)) MAY EXERCISE SUCH RIGHTS);

 

(III)                               EXCEPT AS OTHERWISE PROVIDED HEREIN, THE
HOLDERS OF REGISTRABLE SECURITIES SHALL NOT HAVE THE RIGHT TO EXERCISE
REGISTRATION RIGHTS PURSUANT TO THIS SECTION

 

8

--------------------------------------------------------------------------------


 

3.1 WITHIN THE 180-DAY PERIOD FOLLOWING THE REGISTRATION AND SALE OF REGISTRABLE
SECURITIES EFFECTED PURSUANT TO A PRIOR EXERCISE OF THE REGISTRATION RIGHTS
PROVIDED IN THIS SECTION 3.1; AND

 

(IV)                              THE HOLDERS OF REGISTRABLE SECURITIES SHALL
NOT HAVE THE RIGHT TO EXERCISE REGISTRATION RIGHTS PURSUANT TO THIS SECTION 3.1
WITHIN THE 180-DAY PERIOD FOLLOWING THE EFFECTIVE DATE OF THE REGISTRATION
STATEMENT IN CONNECTION WITH THE INITIAL PUBLIC OFFERING.

 


(B)                                 NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT TO THE CONTRARY, A REGISTRATION REQUESTED BY A HOLDER OF REGISTRABLE
SECURITIES PURSUANT TO THIS SECTION 3.1 SHALL NOT BE DEEMED TO HAVE BEEN
EFFECTED (AND, THEREFORE, NOT REQUESTED FOR PURPOSES OF PARAGRAPH (A) ABOVE),
(I) UNLESS IT HAS BECOME EFFECTIVE, (II) IF, AFTER IT HAS BECOME EFFECTIVE, SUCH
REGISTRATION IS INTERFERED WITH BY ANY STOP ORDER, INJUNCTION OR OTHER ORDER OR
REQUIREMENT OF THE SEC OR OTHER GOVERNMENTAL AGENCY OR COURT FOR ANY REASON
OTHER THAN A MISREPRESENTATION OR AN OMISSION BY SUCH HOLDER AND, AS A RESULT
THEREOF, THE REGISTRABLE SECURITIES REQUESTED TO BE REGISTERED CANNOT BE
COMPLETELY DISTRIBUTED IN ACCORDANCE WITH THE PLAN OF DISTRIBUTION SET FORTH IN
THE RELATED REGISTRATION STATEMENT OR (III) IF THE CONDITIONS TO CLOSING
SPECIFIED IN THE PURCHASE AGREEMENT OR UNDERWRITING AGREEMENT ENTERED INTO IN
CONNECTION WITH SUCH REGISTRATION ARE NOT SATISFIED OR WAIVED OTHER THAN BY
REASON OF SOME ACT OR OMISSION BY SUCH HOLDER OF REGISTRABLE SECURITIES.


 


(C)                                  IN THE EVENT THAT ANY REGISTRATION PURSUANT
TO THIS SECTION 3.1 SHALL INVOLVE, IN WHOLE OR IN PART, AN UNDERWRITTEN
OFFERING, THE HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES TO BE
REGISTERED SHALL HAVE THE RIGHT TO DESIGNATE AN UNDERWRITER OR UNDERWRITERS
REASONABLY ACCEPTABLE TO MUELLER AS THE LEAD OR MANAGING UNDERWRITERS OF SUCH
UNDERWRITTEN OFFERING AND, IN CONNECTION WITH EACH REGISTRATION PURSUANT TO THIS
SECTION 3.1, SUCH HOLDERS MAY SELECT ONE COUNSEL REASONABLY ACCEPTABLE TO
MUELLER TO REPRESENT ALL SUCH HOLDERS.


 


(D)                                 MUELLER SHALL HAVE THE RIGHT TO CAUSE THE
REGISTRATION OF ADDITIONAL EQUITY SECURITIES FOR SALE FOR ITS ACCOUNT, THE
ACCOUNT OF ANY MUELLER ENTITY OR ANY EXISTING OR FORMER DIRECTORS, OFFICERS OR
EMPLOYEES OF THE MUELLER ENTITIES IN ANY REGISTRATION OF REGISTRABLE SECURITIES
REQUESTED BY THE HOLDERS PURSUANT TO PARAGRAPH (A) ABOVE; PROVIDED, HOWEVER,
THAT IF THE REGISTRATION AND SALE OF SUCH ADDITIONAL EQUITY SECURITIES WOULD
REQUIRE WALTER OR ANY WALTER ENTITY TO EXERCISE THE OPTIONS TO MAINTAIN THE
THEN-CURRENT OWNERSHIP PERCENTAGE OR OWNERSHIP OF EIGHTY PERCENT (80%) OF EACH
CLASS OF OUTSTANDING NONVOTING STOCK, THEN THE NUMBER OF SUCH ADDITIONAL EQUITY
SECURITIES SHALL BE REDUCED SO THAT EXERCISE OF THE OPTIONS WOULD NOT BE
NECESSARY FOR WALTER OR ANY WALTER ENTITY TO MAINTAIN SUCH OWNERSHIP LEVELS AND,
PROVIDED, FURTHER, THAT IF SUCH HOLDERS ARE ADVISED IN WRITING (WITH A COPY TO
MUELLER) BY A NATIONALLY RECOGNIZED INVESTMENT BANKING FIRM SELECTED BY SUCH
HOLDERS REASONABLY ACCEPTABLE TO MUELLER (WHICH SHALL BE THE LEAD UNDERWRITER OR
A MANAGING UNDERWRITER IN THE CASE OF AN UNDERWRITTEN OFFERING) THAT, IN SUCH
FIRM’S GOOD FAITH VIEW, ALL OR A PART OF SUCH ADDITIONAL EQUITY SECURITIES
CANNOT BE SOLD AND THE INCLUSION OF SUCH ADDITIONAL EQUITY SECURITIES IN SUCH
REGISTRATION WOULD BE LIKELY TO HAVE AN ADVERSE EFFECT ON THE PRICE, TIMING OR
DISTRIBUTION OF THE OFFERING AND SALE OF THE REGISTRABLE SECURITIES THEN
CONTEMPLATED BY ANY HOLDER, THE REGISTRATION OF SUCH ADDITIONAL EQUITY
SECURITIES OR PART THEREOF SHALL NOT BE PERMITTED. THE HOLDERS OF THE
REGISTRABLE SECURITIES TO BE OFFERED MAY REQUIRE THAT ANY SUCH ADDITIONAL EQUITY
SECURITIES BE INCLUDED IN THE OFFERING PROPOSED BY SUCH HOLDERS ON THE SAME
CONDITIONS AS THE REGISTRABLE SECURITIES THAT ARE INCLUDED

 

9

--------------------------------------------------------------------------------


 


THEREIN. IN THE EVENT THAT THE NUMBER OF REGISTRABLE SECURITIES REQUESTED TO BE
INCLUDED IN A REGISTRATION STATEMENT BY THE HOLDERS THEREOF EXCEEDS THE NUMBER
WHICH, IN THE GOOD FAITH VIEW OF SUCH INVESTMENT BANKING FIRM, CAN BE SOLD
WITHOUT ADVERSELY AFFECTING THE PRICE, TIMING, DISTRIBUTION OR SALE OF
SECURITIES IN THE OFFERING, THE NUMBER SHALL BE ALLOCATED PRO RATA AMONG THE
REQUESTING HOLDERS ON THE BASIS OF THE RELATIVE NUMBER OF REGISTRABLE SECURITIES
THEN HELD BY EACH SUCH HOLDER (PROVIDED THAT ANY NUMBER IN EXCESS OF A HOLDER’S
REQUEST MAY BE REALLOCATED AMONG THE REMAINING REQUESTING HOLDERS IN A LIKE
MANNER).


 


3.2.                              PIGGYBACK REGISTRATION. IN THE EVENT THAT
MUELLER AT ANY TIME AFTER THE INITIAL PUBLIC OFFERING DATE PROPOSES TO REGISTER
ANY OF ITS COMMON STOCK, ANY OTHER OF ITS EQUITY SECURITIES OR SECURITIES
CONVERTIBLE INTO OR EXCHANGEABLE FOR ITS EQUITY SECURITIES (COLLECTIVELY,
INCLUDING COMMON STOCK, “OTHER SECURITIES”) UNDER THE SECURITIES ACT, WHETHER OR
NOT FOR SALE FOR ITS OWN ACCOUNT, IN A MANNER THAT WOULD PERMIT REGISTRATION OF
REGISTRABLE SECURITIES FOR SALE FOR CASH TO THE PUBLIC UNDER THE SECURITIES ACT,
IT SHALL AT EACH SUCH TIME GIVE PROMPT WRITTEN NOTICE TO EACH HOLDER OF
REGISTRABLE SECURITIES OF ITS INTENTION TO DO SO AND OF THE RIGHTS OF SUCH
HOLDER UNDER THIS SECTION 3.2. SUBJECT TO THE TERMS AND CONDITIONS HEREOF, SUCH
NOTICE SHALL OFFER EACH SUCH HOLDER THE OPPORTUNITY TO INCLUDE IN SUCH
REGISTRATION STATEMENT SUCH NUMBER OF REGISTRABLE SECURITIES AS SUCH HOLDER
MAY REQUEST. UPON THE WRITTEN REQUEST OF ANY SUCH HOLDER MADE WITHIN 15 DAYS
AFTER THE RECEIPT OF MUELLER’S NOTICE (WHICH REQUEST SHALL SPECIFY THE NUMBER OF
REGISTRABLE SECURITIES INTENDED TO BE DISPOSED OF AND THE INTENDED METHOD OF
DISPOSITION THEREOF), MUELLER SHALL USE ITS BEST EFFORTS TO EFFECT, IN
CONNECTION WITH THE REGISTRATION OF THE OTHER SECURITIES, THE REGISTRATION UNDER
THE SECURITIES ACT OF ALL REGISTRABLE SECURITIES WHICH MUELLER HAS BEEN SO
REQUESTED TO REGISTER, TO THE EXTENT REQUIRED TO PERMIT THE DISPOSITION (IN
ACCORDANCE WITH SUCH INTENDED METHOD OF DISPOSITION THEREOF) OF THE REGISTRABLE
SECURITIES SO REQUESTED TO BE REGISTERED; PROVIDED, THAT:

 


(A)                                  IF, AT ANY TIME AFTER GIVING SUCH WRITTEN
NOTICE OF ITS INTENTION TO REGISTER ANY OTHER SECURITIES AND PRIOR TO THE
EFFECTIVE DATE OF THE REGISTRATION STATEMENT FILED IN CONNECTION WITH SUCH
REGISTRATION, MUELLER SHALL DETERMINE FOR ANY REASON NOT TO REGISTER THE OTHER
SECURITIES, MUELLER MAY, AT ITS ELECTION, GIVE WRITTEN NOTICE OF SUCH
DETERMINATION TO SUCH HOLDERS AND THEREUPON MUELLER SHALL BE RELIEVED OF ITS
OBLIGATION TO REGISTER SUCH REGISTRABLE SECURITIES IN CONNECTION WITH THE
REGISTRATION OF SUCH OTHER SECURITIES, WITHOUT PREJUDICE, HOWEVER, TO THE RIGHTS
OF THE HOLDERS OF REGISTRABLE SECURITIES IMMEDIATELY TO REQUEST THAT SUCH
REGISTRATION BE EFFECTED AS A REGISTRATION UNDER SECTION 3.1 TO THE EXTENT
PERMITTED THEREUNDER;


 


(B)                                 IF THE REGISTRATION REFERRED TO IN THE FIRST
SENTENCE OF THIS SECTION 3.2 IS TO BE AN UNDERWRITTEN REGISTRATION ON BEHALF OF
MUELLER, AND A NATIONALLY RECOGNIZED INVESTMENT BANKING FIRM SELECTED BY MUELLER
ADVISES MUELLER IN WRITING THAT, IN SUCH FIRM’S GOOD FAITH VIEW, ALL OR A
PART OF SUCH REGISTRABLE SECURITIES CANNOT BE SOLD AND THE INCLUSION OF ALL OR A
PART OF SUCH REGISTRABLE SECURITIES IN SUCH REGISTRATION WOULD BE LIKELY TO HAVE
AN ADVERSE EFFECT UPON THE PRICE, TIMING OR DISTRIBUTION OF THE OFFERING AND
SALE OF THE OTHER SECURITIES THEN CONTEMPLATED, MUELLER SHALL INCLUDE IN SUCH
REGISTRATION:  (I) FIRST, ALL OTHER SECURITIES MUELLER PROPOSES TO SELL FOR ITS
OWN ACCOUNT (“COMPANY SECURITIES”), (II) SECOND, UP TO THE FULL NUMBER OF
REGISTRABLE SECURITIES HELD BY HOLDERS CONSTITUTING WALTER ENTITIES THAT ARE
REQUESTED TO BE INCLUDED IN SUCH REGISTRATION (REGISTRABLE SECURITIES THAT ARE
SO HELD BEING SOMETIMES REFERRED TO HEREIN AS “HOLDER SECURITIES”) IN EXCESS OF
THE NUMBER OF COMPANY SECURITIES TO BE SOLD IN SUCH OFFERING WHICH, IN THE GOOD
FAITH VIEW OF SUCH INVESTMENT BANKING FIRM, CAN BE SOLD WITHOUT ADVERSELY
AFFECTING

 

10

--------------------------------------------------------------------------------


 


SUCH OFFERING (AND (X) IF SUCH NUMBER IS LESS THAN THE FULL NUMBER OF SUCH
HOLDER SECURITIES, SUCH NUMBER SHALL BE ALLOCATED BY WALTER AMONG SUCH WALTER
ENTITIES AND (Y) IN THE EVENT THAT SUCH INVESTMENT BANKING FIRM ADVISES THAT
LESS THAN ALL OF SUCH HOLDER SECURITIES MAY BE INCLUDED IN SUCH OFFERING, SUCH
WALTER ENTITIES MAY WITHDRAW THEIR REQUEST FOR REGISTRATION OF THEIR REGISTRABLE
SECURITIES UNDER THIS SECTION 3.2 AND 90 DAYS SUBSEQUENT TO THE EFFECTIVE DATE
OF THE REGISTRATION STATEMENT FOR THE REGISTRATION OF SUCH OTHER SECURITIES
REQUEST THAT SUCH REGISTRATION BE EFFECTED AS A REGISTRATION UNDER SECTION 3.1
TO THE EXTENT PERMITTED THEREUNDER), (III) THIRD, UP TO THE FULL NUMBER OF
REGISTRABLE SECURITIES HELD BY HOLDERS (OTHER THAN WALTER ENTITIES) OF
REGISTRABLE SECURITIES THAT ARE REQUESTED TO BE INCLUDED IN SUCH REGISTRATION IN
EXCESS OF THE NUMBER OF COMPANY SECURITIES AND HOLDER SECURITIES TO BE SOLD IN
SUCH OFFERING WHICH, IN THE GOOD FAITH VIEW OF SUCH INVESTMENT BANKING FIRM, CAN
BE SO SOLD WITHOUT SO ADVERSELY AFFECTING SUCH OFFERING (AND (X) IF SUCH NUMBER
IS LESS THAN THE FULL NUMBER OF SUCH REGISTRABLE SECURITIES, SUCH NUMBER SHALL
BE ALLOCATED PRO RATA AMONG SUCH HOLDERS ON THE BASIS OF THE NUMBER OF
REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED THEREIN BY EACH SUCH HOLDER AND
(Y) IN THE EVENT THAT SUCH INVESTMENT BANKING FIRM ADVISES THAT LESS THAN ALL OF
SUCH REGISTRABLE SECURITIES MAY BE INCLUDED IN SUCH OFFERING, SUCH HOLDERS
MAY WITHDRAW THEIR REQUEST FOR REGISTRATION OF THEIR REGISTRABLE SECURITIES
UNDER THIS SECTION 3.2 AND 90 DAYS SUBSEQUENT TO THE EFFECTIVE DATE OF THE
REGISTRATION STATEMENT FOR THE REGISTRATION OF SUCH OTHER SECURITIES REQUEST
THAT SUCH REGISTRATION BE EFFECTED AS A REGISTRATION UNDER SECTION 3.1 TO THE
EXTENT PERMITTED THEREUNDER) AND (IV) FOURTH, UP TO THE FULL NUMBER OF THE OTHER
SECURITIES (OTHER THAN COMPANY SECURITIES), IF ANY, IN EXCESS OF THE NUMBER OF
COMPANY SECURITIES AND REGISTRABLE SECURITIES TO BE SOLD IN SUCH OFFERING WHICH,
IN THE GOOD FAITH VIEW OF SUCH INVESTMENT BANKING FIRM, CAN BE SO SOLD WITHOUT
SO ADVERSELY AFFECTING SUCH OFFERING (AND, IF SUCH NUMBER IS LESS THAN THE FULL
NUMBER OF SUCH OTHER SECURITIES, SUCH NUMBER SHALL BE ALLOCATED PRO RATA AMONG
THE HOLDERS OF SUCH OTHER SECURITIES (OTHER THAN COMPANY SECURITIES) ON THE
BASIS OF THE NUMBER OF SECURITIES REQUESTED TO BE INCLUDED THEREIN BY EACH SUCH
HOLDER);


 


(C)                                  IF THE REGISTRATION REFERRED TO IN THE
FIRST SENTENCE OF THIS SECTION 3.2 IS TO BE AN UNDERWRITTEN SECONDARY
REGISTRATION ON BEHALF OF HOLDERS OF OTHER SECURITIES (THE “OTHER HOLDERS”), AND
THE LEAD UNDERWRITER OR MANAGING UNDERWRITER ADVISES MUELLER IN WRITING THAT IN
THEIR GOOD FAITH VIEW, ALL OR A PART OF SUCH ADDITIONAL SECURITIES CANNOT BE
SOLD AND THE INCLUSION OF SUCH ADDITIONAL SECURITIES IN SUCH REGISTRATION WOULD
BE LIKELY TO HAVE AN ADVERSE EFFECT ON THE PRICE, TIMING OR DISTRIBUTION OF THE
OFFERING AND SALE OF THE OTHER SECURITIES THEN CONTEMPLATED, MUELLER SHALL
INCLUDE IN SUCH REGISTRATION THE NUMBER OF SECURITIES (INCLUDING REGISTRABLE
SECURITIES) THAT SUCH UNDERWRITERS ADVISE CAN BE SO SOLD WITHOUT ADVERSELY
AFFECTING SUCH OFFERING, ALLOCATED PRO RATA AMONG THE OTHER HOLDERS AND THE
HOLDERS OF REGISTRABLE SECURITIES ON THE BASIS OF THE NUMBER OF SECURITIES
(INCLUDING REGISTRABLE SECURITIES) REQUESTED TO BE INCLUDED THEREIN BY EACH
OTHER HOLDER AND EACH HOLDER OF REGISTRABLE SECURITIES; PROVIDED, THAT IF SUCH
REGISTRATION STATEMENT IS TO BE FILED AT ANY TIME AFTER A WALTER OWNERSHIP
REDUCTION, IF SUCH OTHER HOLDERS HAVE REQUESTED THAT SUCH REGISTRATION STATEMENT
BE FILED PURSUANT TO DEMAND REGISTRATION RIGHTS GRANTED TO THEM BY MUELLER,
MUELLER SHALL INCLUDE IN SUCH REGISTRATION (I) FIRST, OTHER SECURITIES SOUGHT TO
BE INCLUDED THEREIN BY THE OTHER HOLDERS PURSUANT TO THE EXERCISE OF SUCH DEMAND
REGISTRATION RIGHTS, (II) SECOND, THE NUMBER OF HOLDER SECURITIES SOUGHT TO BE
INCLUDED IN SUCH REGISTRATION IN EXCESS OF THE NUMBER OF OTHER SECURITIES SOUGHT
TO BE INCLUDED IN SUCH REGISTRATION BY THE OTHER HOLDERS WHICH IN THE GOOD FAITH
VIEW OF SUCH INVESTMENT BANKING FIRM, CAN BE SO SOLD WITHOUT SO ADVERSELY
AFFECTING SUCH OFFERING (AND (X) IF SUCH NUMBER IS LESS THAN THE FULL NUMBER OF
SUCH HOLDER SECURITIES, SUCH NUMBER SHALL BE ALLOCATED BY WALTER AMONG

 

11

--------------------------------------------------------------------------------


 


SUCH WALTER ENTITIES AND (Y) IN THE EVENT THAT SUCH INVESTMENT BANKING FIRM
ADVISES THAT LESS THAN ALL OF SUCH HOLDER SECURITIES MAY BE INCLUDED IN SUCH
OFFERING, SUCH WALTER ENTITIES MAY WITHDRAW THEIR REQUEST FOR REGISTRATION OF
THEIR REGISTRABLE SECURITIES UNDER THIS SECTION 3.2 AND 90 DAYS SUBSEQUENT TO
THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT FOR THE REGISTRATION OF SUCH
OTHER SECURITIES REQUEST THAT SUCH REGISTRATION BE EFFECTED AS A REGISTRATION
UNDER SECTION 3.1 TO THE EXTENT PERMITTED THEREUNDER) AND (III) THIRD, THE
NUMBER OF REGISTRABLE SECURITIES SOUGHT TO BE INCLUDED IN SUCH REGISTRATION BY
HOLDERS (OTHER THAN WALTER ENTITIES) OF REGISTRABLE SECURITIES IN EXCESS OF THE
NUMBER OF OTHER SECURITIES AND THE NUMBER OF HOLDER SECURITIES SOUGHT TO BE
INCLUDED IN SUCH REGISTRATION WHICH, IN THE GOOD FAITH VIEW OF SUCH INVESTMENT
BANKING FIRM, CAN BE SO SOLD WITHOUT SO ADVERSELY AFFECTING SUCH OFFERING (AND
(X) IF SUCH NUMBER IS LESS THAN THE FULL NUMBER OF SUCH REGISTRABLE SECURITIES,
SUCH NUMBER SHALL BE ALLOCATED PRO RATA AMONG SUCH HOLDERS ON THE BASIS OF THE
NUMBER OF REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED THEREIN BY EACH SUCH
HOLDER AND (Y) IN THE EVENT THAT SUCH INVESTMENT BANKING FIRM ADVISES THAT LESS
THAN ALL OF SUCH REGISTRABLE SECURITIES MAY BE INCLUDED IN SUCH OFFERING, SUCH
HOLDERS MAY WITHDRAW THEIR REQUEST FOR REGISTRATION OF THEIR REGISTRABLE
SECURITIES UNDER THIS SECTION 3.2 AND 90 DAYS SUBSEQUENT TO THE EFFECTIVE DATE
OF THE REGISTRATION STATEMENT FOR THE REGISTRATION OF SUCH OTHER SECURITIES
REQUEST THAT SUCH REGISTRATION BE EFFECTED AS A REGISTRATION UNDER SECTION 3.1
TO THE EXTENT PERMITTED THEREUNDER);


 


(D)                                 MUELLER SHALL NOT BE REQUIRED TO EFFECT ANY
REGISTRATION OF REGISTRABLE SECURITIES UNDER THIS SECTION 3.2 INCIDENTAL TO THE
REGISTRATION OF ANY OF ITS SECURITIES IN CONNECTION WITH MERGERS, ACQUISITIONS,
EXCHANGE OFFERS, SUBSCRIPTION OFFERS, DIVIDEND REINVESTMENT PLANS OR STOCK
OPTION OR OTHER EXECUTIVE OR EMPLOYEE BENEFIT OR COMPENSATION PLANS; AND


 


(E)                                  NO REGISTRATION OF REGISTRABLE SECURITIES
EFFECTED UNDER THIS SECTION 3.2 SHALL RELIEVE MUELLER OF ITS OBLIGATION TO
EFFECT A REGISTRATION OF REGISTRABLE SECURITIES PURSUANT TO SECTION 3.1.


 


3.3.                              EXPENSES. EXCEPT AS PROVIDED HEREIN, MUELLER
SHALL PAY ALL REGISTRATION EXPENSES WITH RESPECT TO A PARTICULAR OFFERING (OR
PROPOSED OFFERING). NOTWITHSTANDING THE FOREGOING, EACH HOLDER AND MUELLER SHALL
BE RESPONSIBLE FOR ITS OWN INTERNAL ADMINISTRATIVE AND SIMILAR COSTS, WHICH
SHALL NOT CONSTITUTE REGISTRATION EXPENSES.

 


3.4.                              REGISTRATION AND QUALIFICATION. IF AND
WHENEVER MUELLER IS REQUIRED TO EFFECT THE REGISTRATION OF ANY REGISTRABLE
SECURITIES UNDER THE SECURITIES ACT AS PROVIDED IN SECTIONS 3.1 OR 3.2, MUELLER
SHALL AS PROMPTLY AS PRACTICABLE:

 


(A)                                  PREPARE, FILE AND USE ITS REASONABLE BEST
EFFORTS TO CAUSE TO BECOME EFFECTIVE A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT RELATING TO THE REGISTRABLE SECURITIES TO BE OFFERED;


 


(B)                                 PREPARE AND FILE WITH THE SEC SUCH
AMENDMENTS AND SUPPLEMENTS TO SUCH REGISTRATION STATEMENT AND THE PROSPECTUS
USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO KEEP SUCH REGISTRATION
STATEMENT EFFECTIVE AND TO COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT WITH
RESPECT TO THE DISPOSITION OF ALL REGISTRABLE SECURITIES UNTIL THE EARLIER OF
(A) SUCH TIME AS ALL OF SUCH REGISTRABLE SECURITIES HAVE BEEN DISPOSED OF IN
ACCORDANCE WITH THE INTENDED METHODS OF

 

12

--------------------------------------------------------------------------------


 


DISPOSITION SET FORTH IN SUCH REGISTRATION STATEMENT AND (B) THE EXPIRATION OF
SIX MONTHS AFTER SUCH REGISTRATION STATEMENT BECOMES EFFECTIVE; PROVIDED, THAT
SUCH SIX-MONTH PERIOD SHALL BE EXTENDED FOR SUCH NUMBER OF DAYS THAT EQUALS THE
NUMBER OF DAYS ELAPSING FROM (X) THE DATE THE WRITTEN NOTICE CONTEMPLATED BY
PARAGRAPH (F) OF THIS SECTION 3.4 IS GIVEN BY MUELLER TO (Y) THE DATE ON WHICH
MUELLER DELIVERS TO THE HOLDERS OF REGISTRABLE SECURITIES THE SUPPLEMENT OR
AMENDMENT CONTEMPLATED BY PARAGRAPH (F) OF THIS SECTION 3.4;


 


(C)                                  FURNISH TO THE HOLDERS OF REGISTRABLE
SECURITIES AND TO ANY UNDERWRITER OF SUCH REGISTRABLE SECURITIES SUCH NUMBER OF
CONFORMED COPIES OF SUCH REGISTRATION STATEMENT AND OF EACH SUCH AMENDMENT AND
SUPPLEMENT THERETO (IN EACH CASE INCLUDING ALL EXHIBITS), SUCH NUMBER OF COPIES
OF THE PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT (INCLUDING EACH
PRELIMINARY PROSPECTUS AND ANY SUMMARY PROSPECTUS), IN CONFORMITY WITH THE
REQUIREMENTS OF THE SECURITIES ACT, SUCH DOCUMENTS INCORPORATED BY REFERENCE IN
SUCH REGISTRATION STATEMENT OR PROSPECTUS, AND SUCH OTHER DOCUMENTS, AS THE
HOLDERS OF REGISTRABLE SECURITIES OR SUCH UNDERWRITER MAY REASONABLY REQUEST,
AND UPON REQUEST A COPY OF ANY AND ALL TRANSMITTAL LETTERS OR OTHER
CORRESPONDENCE TO OR RECEIVED FROM, THE SEC OR ANY OTHER GOVERNMENTAL AGENCY OR
SELF-REGULATORY BODY OR OTHER BODY HAVING JURISDICTION (INCLUDING ANY DOMESTIC
OR FOREIGN SECURITIES EXCHANGE) RELATING TO SUCH OFFERING;


 


(D)                                 USE ITS REASONABLE BEST EFFORTS TO REGISTER
OR QUALIFY ALL REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT
UNDER THE SECURITIES OR BLUE SKY LAWS OF SUCH U.S. JURISDICTIONS AS THE HOLDERS
OF SUCH REGISTRABLE SECURITIES OR ANY UNDERWRITER TO SUCH REGISTRABLE SECURITIES
SHALL REQUEST, AND USE ITS REASONABLE BEST EFFORTS TO OBTAIN ALL APPROPRIATE
REGISTRATIONS, PERMITS AND CONSENTS IN CONNECTION THEREWITH, AND DO ANY AND ALL
OTHER ACTS AND THINGS WHICH MAY BE NECESSARY OR ADVISABLE TO ENABLE THE HOLDERS
OF REGISTRABLE SECURITIES OR ANY SUCH UNDERWRITER TO CONSUMMATE THE DISPOSITION
IN SUCH JURISDICTIONS OF ITS REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION
STATEMENT; PROVIDED, THAT MUELLER SHALL NOT FOR ANY SUCH PURPOSE BE REQUIRED TO
QUALIFY GENERALLY TO DO BUSINESS AS A FOREIGN CORPORATION IN ANY SUCH
JURISDICTION WHEREIN IT IS NOT SO QUALIFIED OR TO CONSENT TO GENERAL SERVICE OF
PROCESS IN ANY SUCH JURISDICTION;


 


(E)                                  (I) USE ITS BEST EFFORTS TO FURNISH TO EACH
HOLDER OF REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION (EACH, A “SELLING
HOLDER”) AND TO ANY UNDERWRITER OF SUCH REGISTRABLE SECURITIES AN OPINION OF
COUNSEL FOR MUELLER ADDRESSED TO EACH SELLING HOLDER AND DATED THE DATE OF THE
CLOSING UNDER THE UNDERWRITING AGREEMENT (IF ANY) (OR IF SUCH OFFERING IS NOT
UNDERWRITTEN, DATED THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT) AND
(II) USE ITS BEST EFFORTS TO FURNISH TO EACH SELLING HOLDER A “COLD COMFORT”
LETTER ADDRESSED TO EACH SELLING HOLDER AND SIGNED BY THE INDEPENDENT PUBLIC
ACCOUNTANTS WHO HAVE AUDITED THE FINANCIAL STATEMENTS OF MUELLER INCLUDED IN
SUCH REGISTRATION STATEMENT, IN EACH SUCH CASE COVERING SUBSTANTIALLY THE SAME
MATTERS WITH RESPECT TO SUCH REGISTRATION STATEMENT (AND THE PROSPECTUS INCLUDED
THEREIN) AS ARE CUSTOMARILY COVERED IN OPINIONS OF ISSUER’S COUNSEL AND IN
ACCOUNTANTS’ LETTERS DELIVERED TO UNDERWRITERS IN UNDERWRITTEN PUBLIC OFFERINGS
OF SECURITIES AND SUCH OTHER MATTERS AS THE SELLING HOLDERS MAY REASONABLY
REQUEST AND, IN THE CASE OF SUCH ACCOUNTANTS’ LETTER, WITH RESPECT TO EVENTS
SUBSEQUENT TO THE DATE OF SUCH FINANCIAL STATEMENTS;


 


(F)                                    AS PROMPTLY AS PRACTICABLE, NOTIFY THE
SELLING HOLDERS IN WRITING (I) AT ANY TIME WHEN A PROSPECTUS RELATING TO A
REGISTRATION PURSUANT TO SECTIONS 3.1 OR 3.2 IS REQUIRED TO BE

 

13

--------------------------------------------------------------------------------


 


DELIVERED UNDER THE SECURITIES ACT OF THE HAPPENING OF ANY EVENT AS A RESULT OF
WHICH THE PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT, AS THEN IN EFFECT,
INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE ANY MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN,
IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING AND
(II) OF ANY REQUEST BY THE SEC OR ANY OTHER REGULATORY BODY OR OTHER BODY HAVING
JURISDICTION FOR ANY AMENDMENT OF OR SUPPLEMENT TO ANY REGISTRATION STATEMENT OR
OTHER DOCUMENT RELATING TO SUCH OFFERING, AND IN EITHER SUCH CASE, AT THE
REQUEST OF THE SELLING HOLDERS PREPARE AND FURNISH TO THE SELLING HOLDERS A
REASONABLE NUMBER OF COPIES OF A SUPPLEMENT TO OR AN AMENDMENT OF SUCH
PROSPECTUS AS MAY BE NECESSARY SO THAT, AS THEREAFTER DELIVERED TO THE
PURCHASERS OF SUCH REGISTRABLE SECURITIES, SUCH PROSPECTUS SHALL NOT INCLUDE AN
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO
BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY ARE MADE, NOT MISLEADING;


 


(G)                                 IF REASONABLY REQUESTED BY THE LEAD OR
MANAGING UNDERWRITERS, USE ITS BEST EFFORTS TO LIST ALL SUCH REGISTRABLE
SECURITIES COVERED BY SUCH REGISTRATION ON EACH SECURITIES EXCHANGE AND
AUTOMATED INTER-DEALER QUOTATION SYSTEM ON WHICH A CLASS OF COMMON EQUITY
SECURITIES OF MUELLER IS THEN LISTED;


 


(H)                                 TO THE EXTENT REASONABLY REQUESTED BY THE
LEAD OR MANAGING UNDERWRITERS, CAUSE APPROPRIATE OFFICERS OF MUELLER TO
PARTICIPATE IN ANY “ROAD SHOWS” SCHEDULED IN CONNECTION WITH ANY SUCH
REGISTRATION, WITH ALL OUT-OF-POCKET COSTS AND EXPENSE INCURRED BY MUELLER OR
SUCH OFFICERS IN CONNECTION WITH SUCH PARTICIPATION TO BE PAID BY MUELLER; AND


 


(I)                                     FURNISH FOR DELIVERY IN CONNECTION WITH
THE CLOSING OF ANY OFFERING OF REGISTRABLE SECURITIES PURSUANT TO A REGISTRATION
EFFECTED PURSUANT TO SECTIONS 3.1 OR 3.2 UNLEGENDED CERTIFICATES REPRESENTING
OWNERSHIP OF THE REGISTRABLE SECURITIES BEING SOLD IN SUCH DENOMINATIONS AS
SHALL BE REQUESTED BY THE SELLING HOLDERS OR THE UNDERWRITERS.


 


3.5.                              CONVERSION OF OTHER SECURITIES, ETC. IN THE
EVENT THAT ANY HOLDER OFFERS ANY OPTIONS, RIGHTS, WARRANTS OR OTHER SECURITIES
ISSUED BY IT OR ANY OTHER PERSON THAT ARE OFFERED WITH, CONVERTIBLE INTO OR
EXERCISABLE OR EXCHANGEABLE FOR ANY REGISTRABLE SECURITIES, THE REGISTRABLE
SECURITIES UNDERLYING SUCH OPTIONS, RIGHTS, WARRANTS OR OTHER SECURITIES SHALL
CONTINUE TO BE ELIGIBLE FOR REGISTRATION PURSUANT TO SECTIONS 3.1 AND 3.2.

 


3.6.                              UNDERWRITING; DUE DILIGENCE. (A)  IF REQUESTED
BY THE UNDERWRITERS FOR ANY UNDERWRITTEN OFFERING OF REGISTRABLE SECURITIES
PURSUANT TO A REGISTRATION REQUESTED UNDER THIS ARTICLE III, MUELLER SHALL ENTER
INTO AN UNDERWRITING AGREEMENT WITH SUCH UNDERWRITERS FOR SUCH OFFERING, WHICH
AGREEMENT WILL CONTAIN SUCH REPRESENTATIONS AND WARRANTIES BY MUELLER AND SUCH
OTHER TERMS AND PROVISIONS AS ARE CUSTOMARILY CONTAINED IN UNDERWRITING
AGREEMENTS OF MUELLER TO THE EXTENT RELEVANT AND AS ARE CUSTOMARILY CONTAINED IN
UNDERWRITING AGREEMENTS GENERALLY WITH RESPECT TO SECONDARY DISTRIBUTIONS TO THE
EXTENT RELEVANT, INCLUDING, WITHOUT LIMITATION, INDEMNIFICATION AND CONTRIBUTION
PROVISIONS SUBSTANTIALLY TO THE EFFECT AND TO THE EXTENT PROVIDED IN
SECTION 3.7, AND AGREEMENTS AS TO THE PROVISION OF OPINIONS OF COUNSEL AND
ACCOUNTANTS’ LETTERS TO THE EFFECT AND TO THE EXTENT PROVIDED IN SECTION 3.4(E).
THE SELLING HOLDERS ON WHOSE BEHALF THE REGISTRABLE SECURITIES ARE TO BE
DISTRIBUTED BY SUCH UNDERWRITERS SHALL BE PARTIES TO ANY SUCH UNDERWRITING
AGREEMENT AND THE REPRESENTATIONS AND WARRANTIES BY, AND THE OTHER AGREEMENTS ON

 

14

--------------------------------------------------------------------------------


 

the part of, Mueller to and for the benefit of such underwriters, shall also be
made to and for the benefit of such Selling Holders. Such underwriting agreement
shall also contain such representations and warranties by such Selling Holders
and such other terms and provisions as are customarily contained in underwriting
agreements with respect to secondary distributions, when relevant, including,
without limitation, indemnification and contribution provisions substantially to
the effect and to the extent provided in Section 3.7.

 


(B)                                 IN CONNECTION WITH THE PREPARATION AND
FILING OF EACH REGISTRATION STATEMENT REGISTERING REGISTRABLE SECURITIES UNDER
THE SECURITIES ACT PURSUANT TO THIS ARTICLE III, MUELLER SHALL GIVE THE HOLDERS
OF SUCH REGISTRABLE SECURITIES AND THE UNDERWRITERS, IF ANY, AND THEIR
RESPECTIVE COUNSEL AND ACCOUNTANTS, SUCH REASONABLE AND CUSTOMARY ACCESS TO ITS
BOOKS AND RECORDS AND SUCH OPPORTUNITIES TO DISCUSS THE BUSINESS OF MUELLER WITH
ITS OFFICERS AND THE INDEPENDENT PUBLIC ACCOUNTANTS WHO HAVE CERTIFIED THE
FINANCIAL STATEMENTS OF MUELLER AS SHALL BE NECESSARY, IN THE OPINION OF SUCH
HOLDERS AND SUCH UNDERWRITERS OR THEIR RESPECTIVE COUNSEL, TO CONDUCT A
REASONABLE INVESTIGATION WITHIN THE MEANING OF THE SECURITIES ACT.


 


3.7.                              INDEMNIFICATION AND CONTRIBUTION. (A)  IN THE
CASE OF EACH OFFERING OF REGISTRABLE SECURITIES MADE PURSUANT TO THIS
ARTICLE III, MUELLER AGREES TO INDEMNIFY AND HOLD HARMLESS, TO THE EXTENT
PERMITTED BY LAW, EACH SELLING HOLDER, EACH UNDERWRITER OF REGISTRABLE
SECURITIES SO OFFERED AND EACH PERSON, IF ANY, WHO CONTROLS ANY OF THE FOREGOING
PERSONS WITHIN THE MEANING OF THE SECURITIES ACT AND THE OFFICERS, DIRECTORS,
AFFILIATES, EMPLOYEES AND AGENTS OF EACH OF THE FOREGOING, AGAINST ANY AND ALL
LOSSES, LIABILITIES, COSTS (INCLUDING REASONABLE ATTORNEY’S FEES AND
DISBURSEMENTS), CLAIMS AND DAMAGES, JOINT OR SEVERAL, TO WHICH THEY OR ANY OF
THEM MAY BECOME SUBJECT, UNDER THE SECURITIES ACT OR OTHERWISE, INCLUDING ANY
AMOUNT PAID IN SETTLEMENT OF ANY LITIGATION COMMENCED OR THREATENED, INSOFAR AS
SUCH LOSSES, LIABILITIES, COSTS, CLAIMS AND DAMAGES (OR ACTIONS OR PROCEEDINGS
IN RESPECT THEREOF, WHETHER OR NOT SUCH INDEMNIFIED PERSON IS A PARTY THERETO)
ARISE OUT OF OR ARE BASED UPON ANY UNTRUE STATEMENT BY MUELLER OR ALLEGED UNTRUE
STATEMENT BY MUELLER OF A MATERIAL FACT CONTAINED IN THE REGISTRATION STATEMENT
(OR IN ANY PRELIMINARY OR FINAL PROSPECTUS INCLUDED THEREIN) OR IN ANY OFFERING
MEMORANDUM OR OTHER OFFERING DOCUMENT RELATING TO THE OFFERING AND SALE OF SUCH
REGISTRABLE SECURITIES PREPARED BY MUELLER OR AT ITS DIRECTION, OR ANY AMENDMENT
THEREOF OR SUPPLEMENT THERETO, OR IN ANY DOCUMENT INCORPORATED BY REFERENCE
THEREIN, OR ANY OMISSION BY MUELLER OR ALLEGED OMISSION BY MUELLER TO STATE
THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING; PROVIDED, HOWEVER, THAT MUELLER SHALL NOT BE
LIABLE TO ANY PERSON IN ANY SUCH CASE TO THE EXTENT THAT ANY SUCH LOSS,
LIABILITY, COST, CLAIM OR DAMAGE ARISES OUT OF OR RELATES TO ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT, OR ANY OMISSION, IF SUCH STATEMENT OR
OMISSION SHALL HAVE BEEN MADE IN RELIANCE UPON AND IN CONFORMITY WITH
INFORMATION RELATING TO A SELLING HOLDER, ANOTHER HOLDER OF SECURITIES INCLUDED
IN SUCH REGISTRATION STATEMENT OR UNDERWRITER FURNISHED TO MUELLER BY OR ON
BEHALF OF SUCH SELLING HOLDER, OTHER HOLDER OR UNDERWRITER SPECIFICALLY FOR USE
IN THE REGISTRATION STATEMENT (OR IN ANY PRELIMINARY OR FINAL PROSPECTUS
INCLUDED THEREIN), OFFERING MEMORANDUM OR OTHER OFFERING DOCUMENT, OR ANY
AMENDMENT THEREOF OR SUPPLEMENT THERETO. SUCH INDEMNITY SHALL REMAIN IN FULL
FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION MADE BY OR ON BEHALF OF ANY
SELLING HOLDER, ANY OTHER HOLDER OR ANY UNDERWRITER AND SHALL SURVIVE THE
TRANSFER OF SUCH SECURITIES. THE FOREGOING INDEMNITY AGREEMENT IS IN ADDITION TO
ANY LIABILITY THAT MUELLER MAY OTHERWISE HAVE TO EACH SELLING HOLDER, OTHER
HOLDER OR UNDERWRITER OF THE REGISTRABLE SECURITIES OR ANY CONTROLLING PERSON OF
THE FOREGOING AND THE OFFICERS, DIRECTORS, AFFILIATES, EMPLOYEES AND AGENTS OF
EACH OF THE FOREGOING; PROVIDED, FURTHER,

 

15

--------------------------------------------------------------------------------


 

that, in the case of an offering with respect to which a Selling Holder has
designated the lead or managing underwriters (or a Selling Holder is offering
Registrable Securities directly, without an underwriter), this indemnity does
not apply to any loss, liability, cost, claim or damage arising out of or
relating to any untrue statement or alleged untrue statement or omission or
alleged omission in any preliminary prospectus or offering memorandum if a copy
of a final prospectus or offering memorandum was not sent or given by or on
behalf of any underwriter (or such Selling Holder or other holder, as the case
may be) to such Person asserting such loss, liability, cost, claim or damage at
or prior to the written confirmation of the sale of the Registrable Securities
as required by the Securities Act and such untrue statement or omission had been
corrected in such final prospectus or offering memorandum.

 


(B)                                 IN THE CASE OF EACH OFFERING MADE PURSUANT
TO THIS AGREEMENT, EACH SELLING HOLDER, BY EXERCISING ITS REGISTRATION RIGHTS
HEREUNDER, AGREES TO INDEMNIFY AND HOLD HARMLESS, AND TO CAUSE EACH UNDERWRITER
OF REGISTRABLE SECURITIES INCLUDED IN SUCH OFFERING (IN THE SAME MANNER AND TO
THE SAME EXTENT AS SET FORTH IN SECTION 3.7(A)) TO AGREE TO INDEMNIFY AND HOLD
HARMLESS, MUELLER, EACH OTHER UNDERWRITER WHO PARTICIPATES IN SUCH OFFERING,
EACH OTHER SELLING HOLDER OR OTHER HOLDER WITH SECURITIES INCLUDED IN SUCH
OFFERING AND IN THE CASE OF AN UNDERWRITER, SUCH SELLING HOLDER OR OTHER HOLDER,
AND EACH PERSON, IF ANY, WHO CONTROLS ANY OF THE FOREGOING WITHIN THE MEANING OF
THE SECURITIES ACT AND THE OFFICERS, DIRECTORS, AFFILIATES, EMPLOYEES AND AGENTS
OF EACH OF THE FOREGOING, AGAINST ANY AND ALL LOSSES, LIABILITIES, COSTS
(INCLUDING REASONABLE ATTORNEY’S FEES AND DISBURSEMENTS), CLAIMS AND DAMAGES TO
WHICH THEY OR ANY OF THEM MAY BECOME SUBJECT, UNDER THE SECURITIES ACT OR
OTHERWISE, INCLUDING ANY AMOUNT PAID IN SETTLEMENT OF ANY LITIGATION COMMENCED
OR THREATENED, INSOFAR AS SUCH LOSSES, LIABILITIES, COSTS, CLAIMS AND DAMAGES
(OR ACTIONS OR PROCEEDINGS IN RESPECT THEREOF, WHETHER OR NOT SUCH INDEMNIFIED
PERSON IS A PARTY THERETO) ARISE OUT OF OR ARE BASED UPON ANY UNTRUE STATEMENT
OR ALLEGED UNTRUE STATEMENT BY SUCH SELLING HOLDER OR UNDERWRITER, AS THE CASE
MAY BE, OF A MATERIAL FACT CONTAINED IN THE REGISTRATION STATEMENT (OR IN ANY
PRELIMINARY OR FINAL PROSPECTUS INCLUDED THEREIN) OR IN ANY OFFERING MEMORANDUM
OR OTHER OFFERING DOCUMENT RELATING TO THE OFFERING AND SALE OF SUCH REGISTRABLE
SECURITIES PREPARED BY MUELLER OR AT ITS DIRECTION, OR ANY AMENDMENT THEREOF OR
SUPPLEMENT THERETO, OR ANY OMISSION BY SUCH SELLING HOLDER OR UNDERWRITER, AS
THE CASE MAY BE, OR ALLEGED OMISSION BY SUCH SELLING HOLDER OR UNDERWRITER, AS
THE CASE MAY BE, OF A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY
TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, BUT IN EACH CASE ONLY TO THE
EXTENT THAT SUCH UNTRUE STATEMENT OF A MATERIAL FACT IS CONTAINED IN, OR SUCH
MATERIAL FACT IS OMITTED FROM INFORMATION RELATING TO SUCH SELLING HOLDER OR
UNDERWRITER, AS THE CASE MAY BE, FURNISHED TO MUELLER BY OR ON BEHALF OF SUCH
SELLING HOLDER OR UNDERWRITER, AS THE CASE MAY BE, SPECIFICALLY FOR USE IN SUCH
REGISTRATION STATEMENT (OR IN ANY PRELIMINARY OR FINAL PROSPECTUS INCLUDED
THEREIN), OFFERING MEMORANDUM OR OTHER OFFERING DOCUMENT, OR ANY AMENDMENT
THEREOF OR SUPPLEMENT THERETO. THE FOREGOING INDEMNITY IS IN ADDITION TO ANY
LIABILITY WHICH SUCH SELLING HOLDER OR UNDERWRITER, AS THE CASE MAY BE,
MAY OTHERWISE HAVE TO MUELLER, OR CONTROLLING PERSONS AND THE OFFICERS,
DIRECTORS, AFFILIATES, EMPLOYEES, AND AGENTS OF EACH OF THE FOREGOING; PROVIDED,
HOWEVER, THAT, IN THE CASE OF AN OFFERING MADE PURSUANT TO THIS AGREEMENT WITH
RESPECT TO WHICH MUELLER HAS DESIGNATED THE LEAD OR MANAGING UNDERWRITERS (OR
MUELLER IS OFFERING SECURITIES DIRECTLY, WITHOUT AN UNDERWRITER), THIS INDEMNITY
DOES NOT APPLY TO ANY LOSS, LIABILITY, COST, CLAIM, OR DAMAGE ARISING OUT OF OR
BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR
ALLEGED OMISSION IN ANY PRELIMINARY PROSPECTUS OR OFFERING MEMORANDUM IF A COPY
OF A FINAL PROSPECTUS OR OFFERING MEMORANDUM WAS NOT SENT OR GIVEN BY OR ON
BEHALF OF ANY UNDERWRITER (OR MUELLER, AS THE CASE MAY BE) TO SUCH PERSON

 

16

--------------------------------------------------------------------------------


 


ASSERTING SUCH LOSS, LIABILITY, COST, CLAIM OR DAMAGE AT OR PRIOR TO THE WRITTEN
CONFIRMATION OF THE SALE OF THE REGISTRABLE SECURITIES AS REQUIRED BY THE
SECURITIES ACT AND SUCH UNTRUE STATEMENT OR OMISSION HAD BEEN CORRECTED IN SUCH
FINAL PROSPECTUS OR OFFERING MEMORANDUM.


 


(C)                                  EACH PARTY INDEMNIFIED UNDER PARAGRAPH
(A) OR (B) OF THIS SECTION 3.7 SHALL, PROMPTLY AFTER RECEIPT OF NOTICE OF A
CLAIM OR ACTION AGAINST SUCH INDEMNIFIED PARTY IN RESPECT OF WHICH INDEMNITY
MAY BE SOUGHT HEREUNDER, NOTIFY THE INDEMNIFYING PARTY IN WRITING OF THE CLAIM
OR ACTION; PROVIDED, THAT THE FAILURE TO NOTIFY THE INDEMNIFYING PARTY SHALL NOT
RELIEVE IT FROM ANY LIABILITY THAT IT MAY HAVE TO AN INDEMNIFIED PARTY ON
ACCOUNT OF THE INDEMNITY AGREEMENT CONTAINED IN PARAGRAPH (A) OR (B) OF THIS
SECTION 3.7 OTHERWISE THAN UNDER SUCH PARAGRAPHS. IF ANY SUCH CLAIM OR ACTION
SHALL BE BROUGHT AGAINST AN INDEMNIFIED PARTY, AND IT SHALL HAVE NOTIFIED THE
INDEMNIFYING PARTY THEREOF, UNLESS IN SUCH INDEMNIFIED PARTY’S REASONABLE
JUDGMENT A CONFLICT OF INTEREST BETWEEN SUCH INDEMNIFIED PARTY AND INDEMNIFYING
PARTIES MAY EXIST IN RESPECT OF SUCH CLAIM, THE INDEMNIFYING PARTY SHALL BE
ENTITLED TO PARTICIPATE THEREIN, AND, TO THE EXTENT THAT IT WISHES, JOINTLY WITH
ANY OTHER SIMILARLY NOTIFIED INDEMNIFYING PARTY, TO ASSUME THE DEFENSE THEREOF
WITH COUNSEL SATISFACTORY TO THE INDEMNIFIED PARTY (WHO SHALL NOT, EXCEPT WITH
THE CONSENT OF THE INDEMNIFIED PARTY, BE COUNSEL TO THE INDEMNIFYING PARTY).
AFTER NOTICE FROM THE INDEMNIFYING PARTY TO THE INDEMNIFIED PARTY OF ITS
ELECTION TO ASSUME THE DEFENSE OF SUCH CLAIM OR ACTION, THE INDEMNIFYING PARTY
SHALL NOT BE LIABLE TO THE INDEMNIFIED PARTY UNDER THIS SECTION 3.7 FOR ANY
LEGAL OR OTHER EXPENSES SUBSEQUENTLY INCURRED BY THE INDEMNIFIED PARTY IN
CONNECTION WITH THE DEFENSE THEREOF OTHER THAN REASONABLE COSTS OF
INVESTIGATION. IF THE INDEMNIFYING PARTY DOES NOT ASSUME THE DEFENSE OF SUCH
CLAIM OR ACTION, IT IS UNDERSTOOD THAT THE INDEMNIFYING PARTY SHALL NOT, IN
CONNECTION WITH ANY ONE SUCH CLAIM OR ACTION OR SEPARATE BUT SUBSTANTIALLY
SIMILAR OR RELATED CLAIMS OR ACTIONS IN THE SAME JURISDICTION ARISING OUT OF THE
SAME GENERAL ALLEGATIONS OR CIRCUMSTANCES, BE LIABLE FOR THE FEES AND EXPENSES
OF MORE THAN ONE SEPARATE FIRM OF ATTORNEYS (IN ADDITION TO ONE SEPARATE FIRM OF
LOCAL ATTORNEYS IN EACH SUCH JURISDICTION) AT ANY TIME FOR ALL SUCH INDEMNIFIED
PARTIES. ANY INDEMNIFYING PARTY AGAINST WHOM INDEMNITY MAY BE SOUGHT UNDER THIS
SECTION 3.7 SHALL NOT BE LIABLE TO INDEMNIFY AN INDEMNIFIED PARTY IF SUCH
INDEMNIFIED PARTY SETTLES SUCH CLAIM OR ACTION WITHOUT THE CONSENT OF THE
INDEMNIFYING PARTY, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.


 


(D)                                 IF THE INDEMNIFICATION PROVIDED FOR IN THIS
SECTION 3.7 SHALL FOR ANY REASON BE UNAVAILABLE (OTHER THAN IN ACCORDANCE WITH
ITS TERMS) TO AN INDEMNIFIED PARTY IN RESPECT OF ANY LOSS, LIABILITY, COST,
CLAIM OR DAMAGE REFERRED TO THEREIN, THEN EACH INDEMNIFYING PARTY SHALL, IN LIEU
OF INDEMNIFYING SUCH INDEMNIFIED PARTY, CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE
BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSS, LIABILITY, COST, CLAIM OR
DAMAGE IN SUCH PROPORTION AS SHALL BE APPROPRIATE TO REFLECT (I) THE RELATIVE
BENEFITS RECEIVED BY THE INDEMNIFYING PARTY ON THE ONE HAND AND THE INDEMNIFIED
PARTY ON THE OTHER HAND OR (II) IF THE ALLOCATION PROVIDED BY CLAUSE (I) ABOVE
IS NOT PERMITTED BY APPLICABLE LAW OR IF THE INDEMNIFIED PARTY FAILED TO GIVE
THE NOTICE REQUIRED UNDER PARAGRAPH (C) OF THIS SECTION 3.7, THE RELATIVE
BENEFITS AND THE RELATIVE FAULT OF THE INDEMNIFYING PARTY ON THE ONE HAND AND
THE INDEMNIFIED PARTY ON THE OTHER WITH RESPECT TO THE STATEMENTS OR OMISSIONS
WHICH RESULTED IN SUCH LOSS, LIABILITY, COST, CLAIM OR DAMAGE AS WELL AS ANY
OTHER RELEVANT EQUITABLE CONSIDERATIONS. THE RELATIVE BENEFITS RECEIVED BY THE
INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY SHALL BE DEEMED TO BE IN THE SAME
RESPECTIVE PROPORTION AS THE NET PROCEEDS (BEFORE DEDUCTING EXPENSES) OF THE
OFFERING RECEIVED BY SUCH PARTY (OR, IN THE CASE OF AN UNDERWRITER, SUCH
UNDERWRITER’S DISCOUNTS AND COMMISSIONS) BEAR TO THE AGGREGATE OFFERING PRICE OF
THE REGISTRABLE SECURITIES OR OTHER SECURITIES. THE RELATIVE FAULT SHALL BE
DETERMINED BY

 

17

--------------------------------------------------------------------------------


 


REFERENCE TO WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT
OR OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT RELATES TO INFORMATION
SUPPLIED BY THE INDEMNIFYING PARTY ON THE ONE HAND OR THE INDEMNIFIED PARTY ON
THE OTHER, THE INTENT OF THE PARTIES AND THEIR RELATIVE KNOWLEDGE, ACCESS TO
INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH STATEMENT OR OMISSION,
BUT NOT BY REFERENCE TO ANY INDEMNIFIED PARTY’S STOCK OWNERSHIP IN MUELLER. THE
AMOUNT PAID OR PAYABLE BY AN INDEMNIFIED PARTY AS A RESULT OF THE LOSS, COST,
CLAIM, DAMAGE OR LIABILITY, OR ACTION IN RESPECT THEREOF, REFERRED TO ABOVE IN
THIS PARAGRAPH (D) SHALL BE DEEMED TO INCLUDE, FOR PURPOSES OF THIS PARAGRAPH
(D), ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY SUCH INDEMNIFIED PARTY
IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH ACTION OR CLAIM. NO
PERSON GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF
SECTION 11(F) OF THE SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM ANY
PERSON WHO WAS NOT GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.


 


(E)                                  INDEMNIFICATION AND CONTRIBUTION SIMILAR TO
THAT SPECIFIED IN THE PRECEDING PARAGRAPHS OF THIS SECTION 3.7 (WITH APPROPRIATE
MODIFICATIONS) SHALL BE GIVEN BY MUELLER, THE SELLING HOLDERS AND UNDERWRITERS
WITH RESPECT TO ANY REQUIRED REGISTRATION OR OTHER QUALIFICATION OF SECURITIES
UNDER ANY STATE LAW OR REGULATION OR GOVERNMENTAL AUTHORITY.


 


(F)                                    THE OBLIGATIONS OF THE PARTIES UNDER THIS
SECTION 3.7 SHALL BE IN ADDITION TO ANY LIABILITY WHICH ANY PARTY MAY OTHERWISE
HAVE TO ANY OTHER PARTY.


 


3.8.                              RULE 144 AND FORM S-3. COMMENCING 90 DAYS
AFTER THE INITIAL PUBLIC OFFERING DATE, MUELLER SHALL USE ITS BEST EFFORTS TO
ENSURE THAT THE CONDITIONS TO THE AVAILABILITY OF RULE 144 SET FORTH IN
PARAGRAPH (C) THEREOF SHALL BE SATISFIED. UPON THE REQUEST OF ANY HOLDER OF
REGISTRABLE SECURITIES, MUELLER WILL DELIVER TO SUCH HOLDER A WRITTEN STATEMENT
AS TO WHETHER IT HAS COMPLIED WITH SUCH REQUIREMENTS. MUELLER FURTHER AGREES TO
USE ITS REASONABLE EFFORTS TO CAUSE ALL CONDITIONS TO THE AVAILABILITY OF
FORM S-3 (OR ANY SUCCESSOR FORM) UNDER THE SECURITIES ACT OF THE FILING OF
REGISTRATION STATEMENTS UNDER THIS AGREEMENT TO BE MET AS SOON AS PRACTICABLE
AFTER THE INITIAL PUBLIC OFFERING DATE. NOTWITHSTANDING ANYTHING CONTAINED IN
THIS SECTION 3.8, MUELLER MAY DEREGISTER UNDER SECTION 12 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, IF IT THEN IS PERMITTED TO DO SO PURSUANT TO
SAID ACT AND THE RULES AND REGULATIONS THEREUNDER.

 


3.9.                              TRANSFER OF REGISTRATION RIGHTS. ANY HOLDER
MAY TRANSFER ALL OR ANY PORTION OF ITS RIGHTS UNDER ARTICLE III TO ANY
TRANSFEREE OF A NUMBER OF REGISTRABLE SECURITIES OWNED BY SUCH HOLDER EXCEEDING
THREE PERCENT (3%) OF THE OUTSTANDING CLASS OR SERIES OF SUCH SECURITIES AT THE
TIME OF TRANSFER (EACH TRANSFEREE THAT RECEIVES SUCH MINIMUM NUMBER OF
REGISTRABLE SECURITIES, A “TRANSFEREE”); PROVIDED, THAT EACH TRANSFEREE OF
REGISTRABLE SECURITIES (OTHER THAN WALTER ENTITIES) TO WHICH REGISTRABLE
SECURITIES ARE TRANSFERRED, SOLD OR ASSIGNED DIRECTLY BY A WALTER ENTITY (SUCH
TRANSFEREE, A “WALTER TRANSFEREE”), TOGETHER WITH ANY AFFILIATE OF SUCH WALTER
TRANSFEREE (AND ANY SUBSEQUENT DIRECT OR INDIRECT TRANSFEREES OF REGISTRABLE
SECURITIES FROM SUCH WALTER TRANSFEREE AND ANY AFFILIATES THEREOF) SHALL BE
ENTITLED TO REQUEST THE REGISTRATION OF REGISTRABLE SECURITIES PURSUANT TO THIS
SECTION 3.9 ONLY ONCE PRIOR TO A WALTER OWNERSHIP REDUCTION AND THEREAFTER SHALL
ONLY BE ENTITLED TO REQUEST THE REGISTRATION OF REGISTRABLE SECURITIES PURSUANT
TO SECTION 3.1(A)(II) AND, PROVIDED, FURTHER, THAT NO TRANSFEREE SHALL BE
ENTITLED TO REQUEST REGISTRATION PURSUANT TO THIS SECTION 3.9 FOR AN AMOUNT OF
REGISTRABLE SECURITIES EQUAL TO LESS THAN $50,000,000. ANY TRANSFER OF
REGISTRATION RIGHTS PURSUANT TO THIS SECTION 3.9 SHALL BE EFFECTIVE UPON RECEIPT
BY MUELLER OF (I) WRITTEN NOTICE FROM SUCH HOLDER

 

18

--------------------------------------------------------------------------------


 

stating the name and address of any Transferee and identifying the number of
Registrable Securities with respect to which the rights under this Agreement are
being transferred and the nature of the rights so transferred and (ii) a written
agreement from such Transferee to be bound by the terms of this Article III and
Sections 5.3, 5.4, 5.9, 5.10, and 5.11 of this Agreement. The Holders
may exercise their rights hereunder in such priority as they shall agree upon
among themselves.

 


3.10.                        HOLDBACK AGREEMENT. IF ANY REGISTRATION PURSUANT TO
THIS ARTICLE III SHALL BE IN CONNECTION WITH AN UNDERWRITTEN PUBLIC OFFERING OF
REGISTRABLE SECURITIES, EACH SELLING HOLDER AGREES NOT TO EFFECT ANY PUBLIC SALE
OR DISTRIBUTION, INCLUDING ANY SALE UNDER RULE 144, OF ANY EQUITY SECURITY OF
MUELLER OR ANY SECURITY CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR ANY
EQUITY SECURITY OF MUELLER, IN THE CASE OF REGISTRABLE SECURITIES (OTHERWISE
THAN THROUGH THE REGISTERED PUBLIC OFFERING THEN BEING MADE), WITHIN 7 DAYS
PRIOR TO OR 90 DAYS (OR SUCH LESSER PERIOD AS THE LEAD OR MANAGING UNDERWRITERS
MAY PERMIT) AFTER THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT (OR THE
COMMENCEMENT OF THE OFFERING TO THE PUBLIC OF SUCH REGISTRABLE SECURITIES IN THE
CASE OF RULE 415 OFFERINGS). MUELLER HEREBY ALSO SO AGREES; PROVIDED, THAT,
SUBJECT TO SECTION 3.6(A) HEREOF, MUELLER SHALL NOT BE SO RESTRICTED FROM
EFFECTING ANY PUBLIC SALE OR DISTRIBUTION OF ANY SECURITY IN CONNECTION WITH ANY
MERGER, ACQUISITION, EXCHANGE OFFER, SUBSCRIPTION OFFER, DIVIDEND REINVESTMENT
PLAN OR STOCK OPTION OR OTHER EXECUTIVE OR EMPLOYEE BENEFIT OR COMPENSATION
PLAN.

 


3.11.                        REGISTRATION OF PREFERRED STOCK. MUELLER AGREES
THAT IT SHALL FROM TIME TO TIME ENTER INTO ONE OR MORE AGREEMENTS WITH WALTER
AND/OR THE SERIES B TRANSFEREE, IF ANY, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE PARTIES THERETO, GRANTING TO WALTER OR THE SERIES B
TRANSFEREE, AS THE CASE MAY BE, REGISTRATION RIGHTS FOR THE REGISTRATION OF ANY
SHARES OF PREFERRED STOCK OF MUELLER THAT MAY HEREAFTER BE OWNED, DIRECTLY OR
INDIRECTLY, BY WALTER OR THE SERIES B TRANSFEREE, AS THE CASE MAY BE,
SUBSTANTIALLY UPON THE SAME TERMS AND CONDITIONS AS THOSE CONTAINED IN
ARTICLE III FOR THE BENEFIT OF WALTER.

 


ARTICLE IV
CERTAIN COVENANT AND AGREEMENTS


 


4.1.                              NO VIOLATIONS. (A)  FOR SO LONG AS THE WALTER
ENTITIES COLLECTIVELY OWN SHARES OF CAPITAL STOCK OF MUELLER HAVING MORE THAN
FIFTY PERCENT (50%) OF THE TOTAL VOTING POWER OF ALL CAPITAL STOCK OF MUELLER
OUTSTANDING, MUELLER COVENANTS AND AGREES THAT IT WILL NOT TAKE ANY ACTION OR
ENTER INTO ANY COMMITMENT OR AGREEMENT WHICH MAY REASONABLY BE ANTICIPATED TO
RESULT, WITH OR WITHOUT NOTICE AND WITH OR WITHOUT LAPSE OF TIME OR OTHERWISE,
IN A CONTRAVENTION OR EVENT OF DEFAULT BY ANY WALTER ENTITY OF (I) ANY
PROVISIONS OF APPLICABLE LAW OR REGULATION, INCLUDING BUT NOT LIMITED TO
PROVISIONS PERTAINING TO THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, OR THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED, (II) ANY PROVISION
OF WALTER’S CERTIFICATE OF INCORPORATION OR BYLAWS, (III) ANY CREDIT AGREEMENT
OR OTHER MATERIAL INSTRUMENT BINDING UPON WALTER OR (IV) ANY JUDGMENT, ORDER OR
DECREE OF ANY GOVERNMENTAL BODY, AGENCY OR COURT HAVING JURISDICTION OVER WALTER
OR ANY OF ITS ASSETS.

 


(B)                                 MUELLER AND WALTER AGREE TO PROVIDE TO THE
OTHER ANY INFORMATION AND DOCUMENTATION REQUESTED BY THE OTHER FOR THE PURPOSE
OF EVALUATING AND ENSURING COMPLIANCE WITH SECTION 4.1(A) HEREOF.

 

19

--------------------------------------------------------------------------------


 


(C)                                  NOTWITHSTANDING THE FOREGOING SECTIONS
4.1(A) AND 4.1(B), NOTHING IN THIS AGREEMENT IS INTENDED TO LIMIT OR RESTRICT IN
ANY WAY WALTER’S RIGHTS AS A SHAREHOLDER OF MUELLER.


 


4.2.                              CONFIDENTIALITY. EXCEPT AS REQUIRED BY LAW,
REGULATION OR LEGAL OR JUDICIAL PROCESS, WALTER AGREES THAT NEITHER IT NOR ANY
WALTER ENTITY NOR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS OR EMPLOYEES WILL
WITHOUT THE PRIOR WRITTEN CONSENT OF MUELLER DISCLOSE TO ANY PERSON ANY
MATERIAL, NON-PUBLIC INFORMATION CONCERNING THE BUSINESS OR AFFAIRS OF MUELLER
ACQUIRED FROM ANY DIRECTOR, OFFICER OR EMPLOYEE OF MUELLER (INCLUDING ANY
DIRECTOR, OFFICER OR EMPLOYEE OF MUELLER WHO IS ALSO A DIRECTOR, OFFICER OR
EMPLOYEE OF WALTER).

 


ARTICLE V
MISCELLANEOUS


 


5.1.                              LIMITATION OF LIABILITY. NEITHER WALTER NOR
MUELLER SHALL BE LIABLE TO THE OTHER FOR ANY SPECIAL, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF THE OTHER ARISING IN CONNECTION WITH THIS AGREEMENT.

 


5.2.                              SUBSIDIARIES. WALTER AGREES AND ACKNOWLEDGES
THAT WALTER SHALL BE RESPONSIBLE FOR THE PERFORMANCE BY EACH WALTER ENTITY OF
THE OBLIGATIONS HEREUNDER APPLICABLE TO SUCH WALTER ENTITY.

 


5.3.                              AMENDMENTS. THIS AGREEMENT MAY NOT BE AMENDED
OR TERMINATED ORALLY, BUT ONLY BY A WRITING DULY EXECUTED BY OR ON BEHALF OF THE
PARTIES HERETO. ANY SUCH AMENDMENT SHALL BE VALIDLY AND SUFFICIENTLY AUTHORIZED
FOR PURPOSES OF THIS AGREEMENT IF IT IS SIGNED ON BEHALF OF WALTER AND MUELLER
BY ANY OF THEIR RESPECTIVE PRESIDENTS OR VICE PRESIDENTS.

 


5.4.                              TERM. THIS AGREEMENT SHALL REMAIN IN EFFECT
UNTIL ALL REGISTRABLE SECURITIES HELD BY HOLDERS HAVE BEEN TRANSFERRED BY THEM
TO PERSONS OTHER THAN TRANSFEREES; PROVIDED, THAT THE PROVISIONS OF SECTION 3.7
SHALL SURVIVE ANY SUCH EXPIRATION.

 


5.5.                              SEVERABILITY. IF ANY PROVISION OF THIS
AGREEMENT OR THE APPLICATION OF ANY SUCH PROVISION TO ANY PARTY OR CIRCUMSTANCES
SHALL BE DETERMINED BY ANY COURT OF COMPETENT JURISDICTION TO BE INVALID,
ILLEGAL OR UNENFORCEABLE TO ANY EXTENT, THE REMAINDER OF THIS AGREEMENT OR SUCH
PROVISION OF THE APPLICATION OF SUCH PROVISION TO SUCH PARTY OR CIRCUMSTANCES,
OTHER THAN THOSE TO WHICH IT IS SO DETERMINED TO BE INVALID, ILLEGAL OR
UNENFORCEABLE, SHALL REMAIN IN FULL FORCE AND EFFECT TO THE FULLEST EXTENT
PERMITTED BY LAW AND SHALL NOT BE AFFECTED THEREBY, UNLESS SUCH A CONSTRUCTION
WOULD BE UNREASONABLE.

 


5.6.                              NOTICES. ALL NOTICES AND OTHER COMMUNICATIONS
REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING, SHALL BE DEEMED DULY GIVEN
UPON ACTUAL RECEIPT, AND SHALL BE DELIVERED (A) IN PERSON, (B) BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED OR (C) BY FACSIMILE OR
OTHER GENERALLY ACCEPTED MEANS OF ELECTRONIC TRANSMISSION (PROVIDED THAT A COPY
OF ANY NOTICE DELIVERED PURSUANT TO THIS CLAUSE (C) SHALL ALSO BE SENT PURSUANT
TO CLAUSE (B)), ADDRESSED AS FOLLOWS:

 

20

--------------------------------------------------------------------------------


 


(A)


IF TO MUELLER, TO:


 


 

 

Mueller Water Products, Inc.

 

4211 W. Boy Scout Blvd.

 

Tampa, FL 33607

 

Attention: Chief Executive Officer

 

Tel: (813) 871-4455

 

Fax: (813) 871-4430

 

 


(B)


IF TO WALTER, TO:


 


 

 

Walter Industries, Inc.

 

4211 W. Boy Scout Blvd.

 

Tampa, FL 33607

 

Attention: General Counsel

 

Tel: (813) 871-4120

 

Fax: (813) 871-4420

 

or to such other addresses or telecopy numbers as may be specified by like
notice to the other parties.

 


5.7.                              FURTHER ASSURANCES. WALTER AND MUELLER SHALL
EXECUTE, ACKNOWLEDGE AND DELIVER, OR CAUSE TO BE EXECUTED, ACKNOWLEDGED AND
DELIVERED, SUCH INSTRUMENTS AND TAKE SUCH OTHER ACTION AS MAY BE NECESSARY OR
ADVISABLE TO CARRY OUT THEIR OBLIGATIONS UNDER THIS AGREEMENT AND UNDER ANY
EXHIBIT, DOCUMENT OR OTHER INSTRUMENT DELIVERED PURSUANT HERETO.

 


5.8.                              COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED
IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL
INSTRUMENT, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME
AGREEMENT.

 


5.9.                              GOVERNING LAW. THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE CONSTRUED IN ACCORDANCE WITH, AND
GOVERNED BY, THE LAWS OF THE STATE OF DELAWARE.

 


5.10.                        ENTIRE AGREEMENT. THIS AGREEMENT CONSTITUTES THE
ENTIRE UNDERSTANDING OF THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF.

 


5.11.                        SERIES B TRANSFEREE. MUELLER AGREES THAT IT SHALL
ENTER INTO AN AGREEMENT WITH THE SERIES B TRANSFEREE (AS DEFINED IN MUELLER’S
RESTATED CERTIFICATE OF INCORPORATION), IF ANY, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE SERIES B TRANSFEREE AND MUELLER (I) GRANTING TO THE SERIES B
TRANSFEREE OPTIONS FOR THE PURCHASE OF SERIES B COMMON STOCK AND NONVOTING STOCK
SUBSTANTIALLY UPON THE SAME TERMS AND CONDITIONS AS THOSE CONTAINED IN
ARTICLE II, (II) GRANTING TO THE SERIES B TRANSFEREE REGISTRATION RIGHTS FOR THE
REGISTRATION OF REGISTRABLE SECURITIES SUBSTANTIALLY UPON THE SAME TERMS AND
CONDITIONS AS THOSE CONTAINED IN ARTICLE III FOR THE BENEFIT OF WALTER AND
(III) CONTAINING OTHER COVENANTS AND AGREEMENT FOR THE BENEFIT OF THE SERIES B
TRANSFEREE THAT ARE SUBSTANTIALLY SIMILAR TO THE OTHER COVENANTS AND AGREEMENTS
CONTAINED IN THIS AGREEMENT FOR THE BENEFIT OF WALTER; PROVIDED, THAT SUCH
AGREEMENT SHALL CONTAIN TERMS (INCLUDING COVENANTS AND AGREEMENTS OF THE
SERIES B TRANSFEREE) FOR THE BENEFIT OF

 

21

--------------------------------------------------------------------------------


 

Mueller that are substantially similar to the terms (including the covenants and
agreements of Walter) for the benefit of Mueller contained herein.

 


5.12.                        SUCCESSORS. THIS AGREEMENT SHALL BE BINDING UPON,
AND SHALL INURE TO THE BENEFIT OF, THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS. NOTHING CONTAINED IN THIS AGREEMENT, EXPRESS OR IMPLIED,
IS INTENDED TO CONFER UPON ANY OTHER PERSON OR ENTITY ANY BENEFITS, RIGHTS OR
REMEDIES.

 


5.13.                        SPECIFIC PERFORMANCE. THE PARTIES HERETO
ACKNOWLEDGE AND AGREE THAT IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT THAT ANY
OF THE PROVISIONS OF THIS AGREEMENT WERE NOT PERFORMED IN ACCORDANCE WITH THEIR
SPECIFIC TERMS OR WERE OTHERWISE BREACHED. ACCORDINGLY, IT IS AGREED THAT THEY
SHALL BE ENTITLED TO AN INJUNCTION OR INJUNCTIONS TO PREVENT BREACHES OF THE
PROVISIONS OF THIS AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND
PROVISIONS HEREOF IN ANY COURT OF COMPETENT JURISDICTION IN THE UNITED STATES OR
ANY STATE THEREOF, IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY MAY BE ENTITLED
AT LAW OR EQUITY.

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

 

 

WALTER INDUSTRIES, INC.

 

 

 

 

 

By:

/s/

 William F. Ohrt

 

 

 

Name:

 William F. Ohrt

 

 

Title:

 Executive Vice President and
 Chief Financial Officer

 

 

 

 

 

 

 

MUELLER WATER PRODUCTS, INC.

 

 

 

 

 

By:

/s/

 Victor P. Patrick

 

 

 

Name:

 Victor P. Patrick

 

 

Title:

 Vice President and Secretary

 

23

--------------------------------------------------------------------------------

 